 632DECISIONSOF NATIONALLABOR RELATIONS BOARDUnited Slate,Tile & Composition Roofers, Damp &Waterproof Workers Association,Local No. 220andJonesandJones,Inc.,andRoofingContractorsAssociation of Southern California,Inc. Cases 21-CB-2982, and 21-CB-3070June 30, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND ZAGORIAOn April 3, 1969, Trial Examiner Maurice M.Miller issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfairlaborpracticesallegedintheconsolidated complaint and recommending that itceaseanddesisttherefromand take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.He further found thatRespondent had not engaged in certain other unfairlabor practices alleged in the consolidated complaintandrecommended that such allegationsbedismissed. Thereafter, the Respondent and GeneralCounsel filed exceptions to the Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, United Slate,Tile& Composition Roofers, Damp & WaterproofWorkers Association, Local No. 220, its officers,agents, and representatives, shall take the action setforth in the Trial Examiner's Recommended Order.DECISION OF THE TRIAL EXAMINERSTATEMENT OF THE CASEMAURICE M. MILLER, Trial Examiner: Upon a charge,firstamended charge and second charge, filed and dulyserved, theGeneralCounsel of the National LaborRelations Board has caused a Consolidated Complaintand Notice of Hearing to be issued and served upon theparties herein, under Section 10(b) of the National LaborRelations Act, as amended. (Jones and Jones Inc., andRoofing Contractors Association of Southern California,Inc., sometimes designated as Complainants within thisdecision,had filed their original and first amended chargeson August 17th and September 13, 1967, respectively.Complainants' second charge was filed January 18, 1968.GeneralCounsel'sOrderConsolidatingCases,Consolidated Complaint, and Notice of Hearing issuedMarch 15, 1968. Most dates cited within this decisiondesignate 1967 events, unless otherwise noted.) Therein,United Slate, Tile & Composition Roofers, Damp &WaterproofWorkersAssociation,LocalNo.220,designated as Respondent Union herein,has been chargedwith the commission of certain unfair labor practicesaffectingcommercewithin themeaning of Section8(b)(1)(B) and Section 8(b)(3) of the National LaborRelations Act, as amended. 61 Stat. 136, 73 Stat. 519.Copies of the Consolidated Complaint and Notice ofHearinghavebeenservedupon respondent labororganization.WithinRespondentUnion'sdulyfiledanswer, certain factualmatters set forth in GeneralCounsel'sConsolidatedComplaintareconceded;Respondent Union, however, has denied the commissionof any unfair labor practice.Pursuant to notice, a hearing with respect to the issueswas held at Los Angeles, California, on July 10 and 11,1968, before me. The General Counsel and RespondentUnionwererepresentedbycounsel,ComplainantAssociation by its labor relations consultant. Each partywas afforded a full opportunity to be heard, to examineand cross-examine witnesses and to introduce evidencepertinent to the issues. Since the hearing's close, briefshave been received from both counsel for the GeneralCounsel and Respondent Union; these have been dulyconsidered.FINDINGS OF FACTUpon the entiretestimonialrecord,documentaryevidence received, and my observation of the witnesses, Imake the following findings of fact:1.JURISDICTIONThis case is concerned with certain collective bargainingnegotiationsbetweenRespondentUnion and RoofingContractorsAssociationofSouthernCalifornia, Inc.sometimesdesignatedRCA,andsometimesasComplainant Association,within this decision.ComplainantAssociation is comprised of variousmember enterprises doing business as roofers;it exists forcollective bargaining on behalf of its member firms andnegotiates collective-bargaining contracts for them withvarious labor organizations, including Respondent Unionherein.During the particular collective bargainingnegotiationswithwhichthiscaseisconcerned,Complainant Association functioned - and continues tofunction-specificallyonbehalfof some elevenenterprises,engaged in the business of roofing andreroofing residential,commercial,and industrial buildingswithinOrangeCounty,California.Thesebusinessenterpriseshave been designated,within the presentrecord:AtlasRoofing Co.Santa Ana,Calif.Christian& Letner Corp.Orange, CalifCourtesy Roof Co.Westminster,Calif.EarleW.DavisRfg. Corp.Stanton,Calif.177 NLRB No. 74 UNITED SLATE, TILE & COMPOSITIONDion Roof Co.Orange, Calif.Lee; Roofing Co.Costa Mesa, Calif.Orange County Roofing Co. Santa Ana, Calif.Own Roof Co., Inc.Santa Ana, Calif.S & S RoofingWestminster, Calif.San Marino Roof Co.Stanton, Calif.Vance Roofing Co. ofFullerton, Calif.FullertonSeven of these roofing firms were, throughout the periodwith which this case is concerned, RCA members; fourwere nonmember firms. The latter had, however, givenComplainantAssociationwritten"exclusive" rights tobargainontheirbehalf,withappropriatelabororganizations,onmatters involving wages, hours andconditions of work. (These four nonmember firms, so therecord shows, were Atlas, Earle W. Davis, Lee, and S &S Roofing; when negotiations with Respondent Unionbegan,ComplainantAssociationdesignated them ascontractors who had given the trade group their "power ofattorney" for collective bargaining purposes.)The Complainant Association's member firms whichthus participate in multiple employer bargaining - whichgroup includes, specifically, the sevenmember firmspreviously designated- maintain their principal officesand places of business within the State of California.These firms- taken together - regularly purchasesupplies, valued in excess of $50,000 annually, which cometo them directly from out-of-state points; likewise they sellproducts and furnish services, valued in excess of $50,000yearly, to various California firms which, in turn, shiptheirproducts,valued in excessof $50,000 per year,directlytopointsoutsidethestatedesignated.(Respondent Union's answer - with reference to these"jurisdictional"portionsofGeneralCounsel'sConsolidatedComplaintspecifically- reflects acontentionthatbothAtlasandS& S Roofing,non-member firms,havebeen"outofbusiness"throughout the period with which this case is concerned.Further,RespondentUnion declares that Christian,Courtesy and Orange County Roofing - regardless oftheirpurportedRCA membership- are likewisemembers of, and represented by, Roofing ContractorsAssociation of Orange County, Inc., another collectivebargaining group.No reliable, probative, or substantialevidence has, however, been proffered for the record withrespect to these contentions. Further, in any event,testimonial or documentary proof with respect thereto -withinmy view - should not, and would not, so far ascan now be told, materially affect the Board's discretionwith respect to exercising statutory jurisdiction.)Withmatters in this posture, I find that ComplainantAssociation herein, together with its various members whoparticipate inmultiple employer bargaining- includingthe seven member firms previously designated - havebeen, throughout the period with which this case isconcerned,and are now,employers engaged in commerceand businesses which affect commerce, within the meaningof Section 2(2), (6), and (7) of the Act, as amended. Withdue regard for jurisdictional standards which this Boardpresently applies- seeSiemonsMailing Service, 122NLRB 81,84;InsulationContractorsof SouthernCalifornia, Inc.,110 NLRB 638, in this connection - Ifindassertionof the Board's jurisdiction in this casewarranted and necessary to effectuate statutory objectives.II.THE LABORORGANIZATION INVOLVEDUnited Slate, Tile & Composition Roofers, Damp &633Waterproof Workers Association, Local 220, designatedas Respondent Union within this decision, is concededly alabor organization within the meaning of Section 2(5) ofthe Act, as amended. Throughout the period with whichthis case is directly concerned, and since then, BusinessRepresentativeWilliam D. Nuttall has - so I find -represented Respondent Union, and has functioned as itsagent, within the meaning of Sections 8(b) and 2(13) ofthe Act, as amended.III.THE UNFAIR LABOR PRACTICESA. IssuesGeneralCounsel charges Respondent Union, herein,with various unfair labor practices within the meaning ofSection 8(b)(1)(B) and 8(b)(3) of the statute. In connectionwithhisfirstcase,GeneralCounsel charges thatRespondent Union has: (1) Refused to recognize RCA asthe qualified bargaining representative for certain of itsvariousmember firms, together with other roofingcontractors, within a defined multipleemployer bargainingunit;(2)required thatRCA memberssignso-calledindividual contracts; (3) restrained and coerced these RCAmember firms with respect to their selection of RCA astheirrepresentativeforvariouscollectivebargainingpurposes; and (4) persisted in demanding, until impassewas reached, that Complainant Association herein whenfunctioning for its member firms - agree to furnish aliquidateddamagesbond, before any collective-bargainingcontract would be signed.Complainant Association's charge- with respect tothis first case- was settled by this Board's RegionalOffice,purportedly,pursuanttoaSeptember28settlementdocument,signed inRespondentUnion'sbehalf, which includesa nonadmissionof liability clause.Thereafter, Complainant Association's second charge wasfiled.The Board'sRegionalDirector, however, followingan investigation,set aside the settlement noted, contendingthatRespondentUnion's postsettlement conduct hadviolated its terms. And Complainant Association's firstcharge,herein,was thereupon reopened and consolidated,for the purpose of hearing and determination, with thatbody's second charge.The second of these cases presents General Counsel'sseveralcontentions:(1)Thatduringbargaining,subsequent to Respondent Union's execution of the Boardsettlement agreementpreviously noted, Respondent Unionherein- though purportedly bargaining "with an openmind" consistently with statutory requirements- wasreallyparticipatinginsurface,sham and bad-faithbargaining,since its spokesmen were maintaininga fixed,predetermined,positionthat it would accept no contractwith substantive terms different from those which hadbeenreachedduringsomeparallel,concurrentnegotiations,and which had been set forth within anOctober 18 collective-bargainingcontractsignedbyRespondent Union, together with two sister locals, andtwo other roofing contractor trade groups; (2) that thiscontractcontainedcertain nonmandatory provisions whichComplainant Association was being pressed to accept; and(3)thatRespondentUnion,during these continuedpostsettlementnegotiations,refused to recognize RCA'sstatusas representative of the complete multiple employergroup which it claimed to represent. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegardingthe totalityof these contentions,RespondentUnion,substantially,declares;That its negotiations withComplainantAssociation,before thesettlement agreementpreviouslymentioned did not floutany statutorymandate;thatpostsettlementnegotiationshave been conductedconsistently with the settlement'srequirements;and thatRespondentUnion'sgeneral courseof conduct, duringthese continued negotiations,has not otherwiseviolatedthe statute.B. Facts1.The general course of negotiationsa. BackgroundFollowing a period of some 20 years - during whichcollective-bargaining relationshipswithin the field withwhich this case is concerned were maintained upon amultiemployer,multiunion basis- the parties privy tothat relationship negotiated and signed a Master LaborAgreement covering the period between August 15, 1963,and August 15, 1967. This contract was negotiated by andbetween Roofers Union Locals 36 and 72, on the onehand, and Roofing Contractors Association of SouthernCalifornia, Inc. (designated Complainant Association orRCA herein) and Roofing Contractors of Orange County,Inc. (designatedRCAOCherein),on the other hand.Therein, both signatory trade groups-functioning forand on behalf of their respective members and those firmswhich had separately executed authorizations for oneassociationor the other to represent them in laborrelations-recognized the designated locals as sole andexclusive bargaining representatives for roofing contractorworkmen withina three-countygeographicalarea- LosAngeles,VenturaandOrangeCounties specifically.Reciprocally,thedesignated locals recognized eachcontractorsassociationnamed,as sole and exclusivebargaining representative for its member firms,plus anyfurther roofing contractors, within Los Angeles, VenturaandOrangeCountiesparticularly,whom theseassociationsmight severally be authorized to represent,pursuant to contract or law. (These factual findings derive,partially, from certain stipulations proffered and receivedinconnectionwitha related Board proceeding herein,United Slate,Tile& Composition Roofers, Damp &Waterproof Workers Association, Local No.36(RoofingContractors Association of Southern California, Inc.), 172NLRB No. 249.Beyond these stipulations,and factualdeterminations based thereon, with respect to which I takeofficial notice,my factual findings derive from the presentrecord.)DuringNovember 1965, Respondent Union(Local 220)herein received a newcharter fromits parentbody; Local 36's former geographical jurisdiction withinOrange County was ceded to this newly chartered local.Thereupon,Respondent Union sought recognition undertheMasterLaborAgreement previously noted. Because ofLocal 36's objections, however, Respondent Union wasnever granted recognition as a contract party.Despite this, Respondent Union, since January 1, 1966,has maintained and operated the Roofers Union OrangeCounty hiring hall. Roofing contractors, including RCAmember firms, have looked to Respondent Union's hallfor men, when performing Orange County work.Some time before the Master Labor Agreement's settermination date, Locals 36 and 72 gave timely notice toboth signatory trade groups, their respective memberfirms, and various separate signatory contractors: (a) Thattheyshouldconsider theMasterLaborAgreementterminated as of its stated anniversary date; (b) that bothlocals proposed to negotiate subsequent contracts upon anindividualcontractorbasis,ratherthanuponamultiple-employer basis; and (c) that they (the locals) wereready to bargain for new contracts. Respondent Union(Local 220) herein- presumably because it shared noformal contractual privity with either trade associationdesignated- submitted no comparable notice.On March 22, therefore, Complainant AssociationnotifiedRespondent Union that it would represent itsOrange County members "in all Labor Relations matters"with any labor organization claiming to represent theirworkers. Respondent Union was further advised that:This Association and its memberswill not be boundbyany Agreement negotiated byany otherAssociation,group of employers and/or individual employer. We areready and willing to commence negotiationsfor ourmembers and any otheremployerswho give us theirCollective Bargaining rightsto negotiate on their behalfbefore a final Agreement is reached with your Labororganization. [Emphasis supplied.]On June 9, Respondent Union acknowledged ComplainantAssociation'sMarch 22 letter claiming to represent"certainRoofing Contractors whose main offices arelocated in Orange County" within Respondent Union'snewly fixed geographical jurisdiction; RCA was notifiedthatRespondentUnion'srepresentativeswouldbe"pleasedtomeet"forthepurposeofbeginningnegotiations.RCA's reply,dated June 13, suggested June19 for the commencement of talks, and promised a list ofOrangeCounty contractors represented;RespondentUnion was further advised that Complainant Associationwould consider any contract reached binding on any"other" contractor represented who might work within thecounty in the future.Meanwhile- sometime during the concurrentnegotiations, which Roofers Union Locals 36 and 72 hadlikewise commenced, looking toward the Master LaborAgreement's revision or replacement-another contractorassociation had entered the field, participating in suchnegotiations for its member contractors, separately. Thiswas Union Roofing Contractors Association, designatedURCAherein.With matters in this posture, some time before theMaster Labor Agreement's set termination date, therewere- so the present record suggests- threecontractual negotiations in progress.For present purposes,these several concurrent negotiations may conveniently bedesignated and summarized as follows:1.Negotiations between Roofers Union Locals 36, 72and 220,bargaining jointly, and two separate tradegroups,(U RCA and RCAOC), with the latterrepresenting their respective "individual contractor"member firms plus "other individual contractors" whomight thereafter become contract signatories. Therecord suggests that these negotiations were concernedwith contract proposals designed to govern wages, hoursand conditions of work for workmen, hired by thevarious contractors, within the complete three-countyterritorypreviouslydesignated.The negotiators did,finally,reach a contractual consensus; their October18th contract drafts were signed by representatives ofall three Roofers' Union locals, and representatives ofboth trade groups - for and on, behalf of their severalcontractormembers and others- who,likewise,subsequently signed. UNITED SLATE, TILE & COMPOSITION6352.Negotiations between Roofers UnionLocals 36 and72, on the onehand, and Complainant Association onthe other,calculated to fix wages,hours andworkingconditionsforworkmen,hiredby various (RCA)member contractors,when theywork within LosAngele's and Ventura Counties particularly.When thepresent case was heard,these negotiationshad not yetbeen concluded.3.Negotiationsbetween RespondentUnion (Local 220)herein,on the one hand,and Complainant Association,on the other, with thelatterrepresenting variousmember firms doing business withinOrange Countyparticularly,togetherwithfourOrangeCountynon-memberfirms,previously herein designated. Thesenegotiations- with which thiscase is directlyconcerned-will be detailed and reviewed,within thisdecision.The particularnegotiationswithwhichthiscase isconcerned,noted,began on June 19th, and continuedthrough 21joint sessions;following January11, 1968, theywere temporarily suspended,withoutacontractualconsensusreached.DuringApril,May,and June,thereaftet,three joint bargaining sessions-possiblyfollowed bymore since the present hearing's close - wereconvened.No final agreement has, however,thus far beenreached.b.The negotiations summarizedOn June 19, whenthe negotiationswith which we areconcernedwere convened for the first time, RCAproffereda letter listing"thecontractorswho aremembers of our Associationand/or contractorswho havegiven their Power of Attorney to this Association" forcollective-bargainingpurposes.(Previously,within thisdecision,reference has been madeto this list, whichincludedsevenmember contractorswith Orange Countyplacesofbusiness,andfournonmemberfirms).RespondentUnion'srepresentativeshad no completeproposal to present.The negotiators,therefore,began toreview theirsoon-to-be-terminated master contract, whileRespondentUnion'sspokesmensuggestedtheir"thinking"with regard to possible changes.Some 14 of 22substantivecontract articles were reviewed, or passed forlaterdiscussion.During their second session,July 10, the parties agreed"nottogetinvolved"withrespecttoeconomicnegotiations,until their othercontractlanguage had beensettled. 1CA then presenteditsproposedMaster LaborAgreement revision, exclusive ofproposalswith respect towages andfringe benefits. The proposal's preamble, plus asuggested"BargainingRepresentative"paragraph, andsome12 substantiveprovisions,were reviewed.When the partiesmet for theirthirdsession,July 17,RespondentUnion'snegotiatorsdeclaredthatRCA'spreviouslyproposed contractual language could not beconsidered acceptable;they suggested that negotiationsproceed,primarily,throughtheircurrentcontract"paragraph by paragraph"with the parties free to makewhatever"modestchanges"theymightconsidernecessary.Thisproceduralsuggestionwasfinallyaccepted. The completecontract was then reviewed. Somesubstantive provisions were- so I find-agreed upon,while otherswere debated or heldfor futurediscussion.Thereafter,betweenJuly 26 and August 11, both datesinclusive,five furtherjoint bargaining sessions were held.Various contractual proposals were debated.Withrespectto some,consensus was reached;with respect to othersdisagreementswerenoted.(Withinthisperiod,Respondent Union was notified, further, that RCA wouldbe representing one more Orange County contractor,Don's Roofing Company of Orange, California, duringthe negotiations then current.) The record warrants adeterminationthat,following theirAugust 11session,RCA gave Respondent Union a so-called package offerwhichLocal 220'smembership subsequently rejected.Then, discussions regarding a possible master contractextension- with retroactivewagesand benefits - provedfruitless.On August 15, the parties' master labor contractreached its previously set termination date; the recordwarrants a determination,which I make,that RespondentUnion'sOrange County membership, thereupon, ceasedwork.Within a letter - dated that day - dispatched toRespondentUnion'snegotiatingcommittee,RCAdeclared its willingness to continue negotiations lookingtoward a written contract; pointed out that work wasavailable for Respondent Union's striking membership;promised that, should any more favorable contractualconsensus be reached during the concurrent negotiationsthen in progress between Locals 36, 72 and ComplainantAssociation herein, such more favorable terms would begrantedRespondentUnion'smembership retroactively;and requested that Respondent Union'scommitteemensubmit further written proposals.On August 16, a previously scheduled joint bargainingsession- which Commissioner Allen of the FederalMediation and Conciliation Service had been requested toattend- was canceled by Respondent Union on shortverbal notice,subsequently confirmed by letter.The following day, Complainant Association's firstcharge in this consolidated matter (21-CB-2982) was filed.Therein, Respondent Union was charged with violations ofSection 8(b)(1)(B) and Section 8(b)(3) of the statute, basedupon claims: -1.That it had refused to recognize RCA's status asbargainingrepresentativeforamultiple-employerbargaining unit.2.That it wasrequiringRCA member firms to signseparate contracts.3.That it had restrained and coerced RCA memberfirms,in connection with their selection of that body astheir collective-bargaining representative.4.That it waspersistent in demanding- to the pointof impasse-thatRCA accepta contractual provisionfor a liquidated damages bond as a condition precedentto any final agreement.The parties,nevertheless,continued tomeet.BetweenAugust 18 and September 18, both dates inclusive, threesessionswere held.During the last, Respondent Unionreported that RCA's most recent contract proposals hadbeen rejectedby Local 220'smembership,purportedlybecause they differed too widely from various proposalsthen being considered and reviewedby Locals 36, 72, and220,URCA and RCAOC, within their separate,concurrent negotiations.On September 28, Complainant Association's firstcharge was purportedly settled,with an agreement whichcontained a so-called nonadmission clause.RespondentUnion,nevertheless,promised to post-and subsequentlydid post- Notices to All Members forswearing thevariousunfair labor practices,previously noted,withwhich it had been charged.Shortlythereafter,onOctober18,contractualconsensus was reached between Roofers Union Locals 36, 636DECISIONSOF NATIONALLABOR RELATIONS BOARD72, and 220, on theone hand,and URCA,together withRCAOC,on the other hand;this contract,so the recordshows, covered workmenhired bymember contractors ofboth designated trade groups, within thecomplete LosAngeles,Ventura,and Orange County geographical area.On October23, during their next bargaining session,Respondent Union presentedRCA witha substantiallycompletewrittencontractproposal,lackingmerely apreamble and signature page.This proposalwas - so Ifind-identical in terms with the contractual consensuswhich haddust been reached during RespondentUnion'sconcurrentthree-countynegotiations,sorecentlyconcluded.RCA's representativesnoted,further, thatRespondentUnion'scompleteproposalparalleledaproposalwhichLocals 36 and 72 hadmost recentlypresented,during their concurrent negotiationswithComplainant Association herein,for individualmembercontractors working inLos Angelesand Ventura CountiesparticularlyRespondent Union was thereupon,verballycharged with violating the September 28 Board settlement,previously noted.RespondentUnion,replying,questionedRCA'srepresentative status;Local220's committeemendeclared that some Orange County contractors, whomComplainant Association currently professed to represent,were-because of their claimedconcurrentRCAOCmembership- contractually already bound,since thattradegroup had signed theOctober 18contractualunderstanding with Locals36, 72,and Respondent Unionherein.Despite this,RespondentUnion'snegotiatorsrequested their proposal's review.Thiswas, so the recordshows, done.Between October23, 1967, andJanuary11, 1968, bothdates inclusive,some ten joint bargaining sessions wereheld. Following the last session-for reasons which willbe reviewed and discussed,further,within this decision-the Complainant Association's negotiators concluded thatRespondent Union was not, so far as they were concerned,bargaining in good faith. On January 18th, the secondcharge with which this case is concerned was, therefore,filed.c.Thesettlement agreement's cancellation andsubsequent developmentsWithmattersinthisposture,the present narrativemust,briefly,digress.Certainsubsequent developments -which clearly merit their characterizationas both relevantand material herein-require discussion.San MarinoRoof Company, a Californiacorporation- which currentlymaintainsRCA membership -has itsprincipalheadquartersand place of business in SanGabriel,Los Angeles County; however,within Stanton,Orange County,the corporationhas, since August 1966,maintained a branch location.SanMarino,since it holds and hasheldRCAmembershipthroughout the period within whichthis caseisconcerned,wasformerlyconsideredprivytoComplainantAssociation's 1963-1967mastercontractpreviously noted.Under thatcontract,the corporation'sStanton shop was considered substandard, since it did notconform withcertain contractual requirementsfor suchplaces of business.(Had various Roofers Union locals notthen"recognized" the Stanton location as conforming tocontractual standards, it would havebeen assumed - forpurposes of mastercontractadministration-that all SanMarino employees were workingfrom the firm's SanGabriel shop. Thiswould have meant that- wheneverthey worked more than 25 miles from that shop - theywould have been privileged to claim subsistence and travelpay.)Nevertheless,despite its physical deficiencies, SanMarino'sStanton shop had been"recognized"forcontract purposes;hence, it had been consideredthe firm'sbase point for computingwhateversubsistence and travelpay obligations theremay havebeen, connectedwith SanMarino's OrangeCounty workWhen the Master Labor Agreementwas terminated,San Marino'sworkmen-together with otherswithin thethree-countyterritorywith whichwe are concerned -went on strike.Theyremained on strike until San Marino,among others, signed a so-called separate interim contractwith Respondent Union herein.Thereafter-consistently with requirements set withinthe RegionalOffice settlementagreementpreviously noted- these separate"interim"contracts were invalidated forRCA members,San Marino included.The corporationwas, I find,so notified.However,some timethereafter-during January,1968, presumably-BusinessRepresentativeNuttall ofRespondentUnion telephoned San Marino'spresident,Thomas Aleto, severaltimes;Aleto was requested to signthepreviouslymentionedOctober 18th contract, thennewlynegotiatedbetween Locals 36, 72 and 220, on theonehand,and two trade associations,previouslydesignatedFinally, on Friday,January26, or Monday, January29,NuttalltelephonedAleto, with wordthat-unless hesigned the contract suggested-RespondentUnion wouldno longer"recognize" his Stanton location(Thisfactualdetermination,with respecttoNuttall'scommunication,derives fromAleto'sprehearing statement,signed andsubscribedby him February 28, 1968. Whilea witness,AletotestifiedthatNuttallhad- during some priorconversations-mentionedthepossibilitythatRespondentUnionmightwithdrawcontractual"recognition"previouslyconcededregardingSanMarino'sStanton shop;he (Aleto)declared,further, that- during Nuttall's lateJanuary call- he was merelyrequested,once more,to visit RespondentUnion's officeand sign a separate contractwith Local 220, but that nothreat regarding any withdrawal of recognition,for SanMarino'sStanton location,was made.When confrontedwithhisprehearing statement- which contained areferencetoNuttall'spurportedthreatduring theirJanuary26/29conversation-San Marino'spresidentproffereda repudiation contending,(1) that the Boardrepresentative who prepared the statementhadincorrectlyreported,as part of one conversation,remarks whichNuttallhadmadeduringsomeprior,separate,conversations,and (2)that he(Aleto)had signed thestatementwithoutaclearconceptionregarding itsmeaning or import.The witness'purportedrepudiationregarding his statement,however,was proffered in such ahalting, embarrassed,unconvincing manner,that I find itnot worthyof credit.To the contrary, I find his February28th statement-which GeneralCounsel submitted forthe record without limitations or qualifications regardingitspurpose- fully worthyof credence.With matters inthis posture- so I find- Aleto's prehearing statementmay bereceived and considered as substantive evidence,with regard to the substanceofNuttall's lateJanuaryremarks.CaliforniaStatutesof 1965,Chapter 299,effectiveJanuary 1,1967;EvidenceCode:Article 3,"PriorstatementsofWitness,"Section1235,"InconsistentStatement";Section770,"Evidence ofInconsistentStatementofWitness."SeeStarliteManufacturingCompany,172NLRB No. 2, for a full UNITED SLATE, TILE & COMPOSITION637discussion of the statement's admissibility generally, underSection 10(b) of the Act, Rule 43(a) of the Rules of CivilProcedure for United States District Courts, and the Stateof California's Evidence Code.) Aleto, then had somecontractwork in Irvine, Orange County, within SanMarino's permissible Stanton branch travel area, forwhich he would have had to pay subsistence and traveltime, hid he been compelled to use his San Gabrielheadquarters for base point computations. On January 30,1968,Aleto signed the proffered separate contract,pursuant to Nuttall's request.Following his investigation with respect to ComplainantAssociation's second charge herein, this Board's RegionalDirector concluded that Respondent Union herein-when it compelled San Marino to bypass its previouslydesignated bargaining representative and sign a contractseparately through threats of economic pressure - hadflouted the Board's settlement terms previously noted.Consistently with this determination, the Board's RegionalDirector, onMarch 14, 1968, withdrew his previouslyrecorded concurrence with respect to the settlement. Then,onMarch 15, 1968, consistently, the Regional DirectorreopenedComplainantAssociation'sfirstcase,consolidating it with that body's second charge.The consolidated complaint herein was, thereupon,issued; thereby, General Counsel has placed in questionRespondentUnion'scompletecourseofconduct,throughout the particularnegotiationswith which we areherein concerned.2.Respondent Union's specific demandsThe summary narrative just concluded - regarding thegeneral course of negotiations with which this case isconcerned- will, hopefully, provide sufficient context,with relation to which Respondent Union's particularizedbargaining demands may be further considered, and withrelation to which its general bargaining posture may bejudged. The full range of negotiations - within my view- need not presently be reviewed in detail. Rather, thediscussionwhich follows will be limited to some ofRespondent Union's specific proposals and statements ofposition, which General Counsel has challenged herein.a.Respondent Union's position on multipleemployerbargainingOn July 10, so the record shows, RCA's negotiatorsprofferedtheirfirstcompletecontractproposal;substantially,ComplainantAssociationsubmittedasignificantlymodified Master Labor Agreement, rewrittento reflect changes dictated by the proposal's limited scope.Thedocument'sPreambledesignatedComplainantAssociation as contracting party "for and on behalf of itspresent, and any future members, as well as firms whohave executed written authorizations for the Associationto represent them" with respect to labor relations matters.Consistently, Respondent Union would have been requiredto recognize Complainant Association herein "as the soleand exclusive bargaining representative for itsMembersand such others of the Roofing Contractors of [OrangeCounty] as this Association [is] authorized by thisAgreement and/or by law to represent" pursuant to thecontract's terms.On July 17,RespondentUnion's negotiators- whilereporting their rejection of Complainant Association'sproposed language generally-noted their acquiescencewithrespecttoRCA'srenderingof the contract'spreamble andbargainingrepresentative definitions.OnAugust 1st thereafter- when the subject was nextdiscussed- the Respondent Union's negotiators, oncemore,notedtheacceptabilityofComplainantAssociation'spreamble language; with respect to thefollowing "BargainingRepresentatives" paragraph, thepartiesagreed to delete any reference to RCA'srecognitionas"soleandexclusivebargainingrepresentative"forother(nonmember)roofingcontractors.With these changes - so far as the recordshows- the contractual language was then consideredsettled.Withmatters in this posture, theMasterLaborAgreement's termination date was reached.When thenegotiators convened their first joint bargaining sessionthereafter- August 18, 1967 - several Local 220spokesmen declared, despite their prior consensus, thatRespondentUnion had never recognized ComplainantAssociation specifically "in writing" as representing amultiple-employer bargaining group. RCA's negotiatorswere served with a document, signed by Local 220'schairman,which read as follows:This is to inform you that Local No. 220 of OrangeCounty, California, does NOT recognize the RoofingContractors Association as a multi-employer bargainingunit.Questions were raised regarding the firms which RCApurported to represent. Further, Complainant Associationwas requested to consider "joint" negotiations - whichwould, presumably, have required all three Roofers Unionlocals tomeet and confer with URCA, RCAOC, andComplainant Association together. This suggestion wasrejected.Previously,within this decision, reference has beenmade to the short-term roofers' strike - throughout LosAngeles,Ventura, and Orange Counties particularly-which followed the Master Labor Agreement's August15th termination.Within a short time following that date,Locals 36, 72 "and/or" 220 prepared a so-called interimcontract, which various individual contractors desiring toresume work were separately requested to sign.WithrespecttoRespondentUnion'sOrangeCountyjurisdiction,particularly, the record warrants a factualdetermination- pursuant to stipulation - that, beforeany locally based contractors were permitted to sign their"interim" contracts, they were likewise required to sign acompanion document, which read as follows:TO ROOFERS UNION LOCAL NO. 36, 72AND/OR 220 OF LOS ANGELES, LONG BEACHOR SANTA ANA, CALIFORNIA.Gentlemen:The undersigned contractor requests that Local UnionNo. ..., bargain with him individually in connection withnegotiationsfor a roofing and waterproofing collectivebargaining agreement.The substantive agreements, pursuant to which work wasto resume, provided for continued observance of theterminatedMaster Labor Agreement's terms, save forsomemodificationwith respect to wages and fringebenefit payments; the contracts were to be effective forninety days following their dates of execution, or untilsuch time as a regular long-term collective-bargainingagreementhad been finally negotiated and signed,whichever came first.Shortly thereafter, pursuant to Respondent Union'sSeptember 28 settlement agreement (21-CB-2982) with theBoard's Regional Office, previously noted, these so-called 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDinterimseparatecontractswithindividualroofingcontractors were,largely, cancelled.(Respondent Union'sposted"Notice to All Members",drafted pursuant to thesettlement agreement,promised that no effect would begiven these separate"interim"contractswith elevendesignatedOrange Countycontractors represented byRCA herein,exceptfor those particular separate contracts- not specified-which had been executedbyRCAOCmembers,forwhomRCAOChad authority to bargainbefore August 18th.The presentrecord,however,providesno reliable,probative or substantial evidence that thispurported"exception"was really applicable,with respectto any of the 11 firms which Complainant Associationhereinclaimed to represent.)Yet- despite thiscommitment-when the parties met for their next jointbargaining session,October 23, 1967,Respondent Union'sspokesmenquestioned"justwho"theComplainantAssociationrepresentedamongOrangeCountycontractors.Testimony profferedbyRCA'sexecutivedirector,David VanEyk, in thisconnection- whichstands in the record without contradiction- reads asfollows:TheUnionagainquestioned the people that werepresented,the contractors that we represented inOrange County, questioning whether we actually didrepresent them or not . . . Well, in some instances theyclaimed that the same people were shown as beingrepresentedby the Orange County Association. Theynever showed us any evidenceof this,but they indicatedthat this was the case ...Theymentioned that some ofthe people we had listed were no longer in business andthat some one or two that we had listed,that they hadtold them that they weren't represented by us.During this session,further,Respondent Union presenteda proposed contract- previously mentioned within thisdecision-containing neither a preamble nor recognitionclause;Local220 spokesmen declared that this materialhad not yet been prepared.When the parties'subsequentOctober 30session began,RespondentUnion submitted a somewhat restrictivepreamble proposal which would have defined the proposedcontract as one which RCA had negotiated, "on behalf ofitsmemberswho are not members of any otherassociationof roofing contractors",withRespondentUnionherein.ComplainantAssociation'schairmancounter-suggestedthatthepartiesadoptboththePreamble and "Bargaining Representatives"language oftheir terminated contract,striking therefrom all referencestoLocals 36 and 72, RCAOC, and LosAngeles andVenturaCounties, with necessary grammatical changesFollowing considerable discussion,this suggestion, so therecord shows, received RespondentUnion's concurrence.The consensusthus "finally"reached,with respect tothismatter,was - seemingly-confirmed on November20, when the parties next met. Respondent Union furtherconsented to add a provision whichRCA spokesmensuggested, (art. V, par. 1-B), reading as follows:The exclusive bargaining rights shall be vested in thesignatory parties to this Agreement and any extensionsand renewals thereof.On November27, however,thispresumptive consensuswas strained. George Evans,Roofers Union Internationalvicepresident,again questionedRCA'srepresentativestatus.Executive DirectorVan Eyk's notes regarding thissession-which were received without objection andwhich have not been testimonially contradicted - reflectthe parties'discussion as follows:Mr Evans, ofthe Union,asked usfor a list of thecontractorswe represented in OrangeCounty.Weexplained that this list had been submitted early in ourNegotiations with a supplement adding one contractorshortly thereafter,and to date there are no changes.The Unionthen commenced a harangue as regards whowe represent,stating that some of the people on our listdisclaimedour representation,othersnotbeing inbusiness,etc . . .TheUnion insisted upon seeing ourauthorization on those contractors we represent. It wasfinallyagreed that Mr. Evans,possibly in the companyofMr.Newman,would in the next coupleof days,come in to ourofficetovisuallyinspectsuchauthorizations.Theyfurther insisted on adjourning theMeeting until they accomplished their inspection.On December4, however, withoutany referenceto theirprior"inspection"demand,RespondentUnion'sspokesmen requested deletionof the supplementary"exclusive bargaining rights" language(art.V,par. 1-B)which they had previously accepted. RCA countered witha suggestion that such a deletionwould be acceptable,provided RespondentUnion wouldagree to designate theproposedcontract'spreliminary"BargainingRepresentatives"paragraphArticleI,renumbering thefollowingarticlesconsistentlytherewith;RespondentUnion refused.Local 220'snegotiators were thenchided,with a commentthat it wouldbe impossible to reach acontractual consensus if they continuedto "back off"from previous commitmentsRespondentUnion, then,suggested the subjectbe temporarily dropped.When thesubjectwas next raised-during theDecember 11 bargaining session-Respondent Unionreaffirmed its desireto delete the articleV, 1-B languagepreviouslynoted.ConsiderablediscussionensuedregardingComplainantAssociation'sauthoritytonegotiatefor RCA member firms,plus other contractors.New arrangements were madefor one Unionspokesmanto visit Complainant Association'soffice, together with aConciliation Commissioner,for thepurpose of checkingtheauthorizations.Regarding the challengedcontractlanguage,RCAspokesmenrepresentedtheircounterproposal, which RespondentUnionagainrejected.No consensus was reached.During the two followingbargaining sessions, the particular disputed provisions withwhich we are now concerned were not mentioned. Nor -incidentally- was any comment made,so far as therecord shows, regarding the result of RespondentUnion'spreviously projected"inspection"visit,for the purpose ofcheckingComplainantAssociation'sbargainingauthorizations.On January 11, 1968, RespondentUnion herein,through Conciliation CommissionerKennedy,presentednew or revised proposalswith respectto six substantivecontract provisions.Inter alia,Local 220'snegotiatorsreaffirmedtheir"wish"torescindtheirpreviousconcurrence regardingarticleV,I-B's language.Whenqueried regarding their stated rationalefor thisposition,ComplainantAssociation'sexecutivedirectorcrediblytestified,without recordcontradiction, that. theyjust wanted it deleted; the reason being ... intheir opinion,this subject was coveredby our preamble.However,we argued that the preamble was notbasically apart ofthe contractand that we had to haveit in this language in here, or in the preceding meetingwe had given them an alternative of removing it fromArticleVas B-1, but labeling the paragraphs entitled"Bargaining Representatives" as ArticleOne and thenrelabeling all of the articles in thebookaccordingly UNITEDSLATE, TILE &COMPOSITIONWhen the session was concluded,therefore,matters stoodthus:The parties had reached a consensus(October 30)regardingtheirPreambleandfurtherpreliminary"BargainingRepresentatives"language,bottomed uponmodification of their terminated contract'sphraseology.Howevef,because of Respondent Union'ssubsequentchange of position regarding Complainant Association'sfurther request,that its claimed"exclusive bargainingrights"be confirmed within some numbered contractualprovision,no definitive agreement-regarding thisparticular question-had been reached.b.The performance bondThe terminated Master Labor Agreement,so the recordshows,had contained provisions pursuant to whichcontractors bound thereby were required to provide cashorsuretybonds,guaranteeingtheirworkers'remuneration,fringebenefitfundcontributions,andliquidated damages for their violation of some contractualterm or'condition.(See art.III,E; art.IV; and art. VII,E, therein.)When Local 220 and RCA negotiators metfor their first,June 19,bargaining session,RespondentUnion'snegotiators-so the record shows - suggestedthe retention of these bond requirements,withminormodifications.However,RCA's counterproposal-presented during the parties'next session- reflected acompletedeletionof contractual bond requirements.Complainant Association's spokesman declared that bondswere not mandatory subjects for collective bargaining;further,they contended that their contract's then currentbond requirements had not proven effective.On July 17, when discussions resumed, within theconceptual framework which the soon-to-be terminatedcontract provided,Respondent Union reiterated its bondproposal; RCA's spokesmen refused to discuss the matter.Regarding this question,therefore,negotiations producedno change,through the parties'August 11th session.When the parties'next,August 18 session,began-with the three-county strike,previously noted,then inprogress-spokesmen for Respondent Union reportedthatRCA'sproposal had been rejected through a unionvote,for various reasons;the bond requirement,so far asthe record shows, was not specifically mentioned.However,the short-term "interim"contractwhichRespondent Union was then requiring contractors to signcommitted its signatory firms to observe"all terms of thecollectivebargainingagreement"whichhadjustterminated;suchacommitmentwould,necessarily,compass the bond requirements. Consistently-when theparties'August 23 session was held - Respondent Union,once more, raised the bond question;RCA's spokesmen,once more,refused to discuss the matter.(By this time,ComplainantAssociation'sfirstchargeinthisconsolidatedmatter,previouslynoted, had been filed.Therein,Respondent Union had been charged,inter alia,with statutory violations for demanding,to the point ofimpasse,thatthecontractunder negotiation shouldinclude bond provisions.)With matters in this posture,RespondentUnion'sSeptember28settlementcommitment was signed.Therein,RespondentUnionpromised that it would not insist,to the point of impasse,thatRCA should"agree to a liquidated damages bond"asa condition precedent to any collective-bargainingcontract's execution.Despite this commitment,Respondent Union'sOctober23 contract proposal- previously noted-containedfull-scalebondprovisions,comparablewiththose639compassed within the recently terminated master laborcontract.Confronted with this,Complainant Association'sconsistent refusal to discuss such bond provisions wasreiterated.When the negotiators,then,canvassedRespondentUnion'scontractproposals,seriatim,consensus was reached that a bond reference,found in art.III,F,might be deleted.With respect to Article IV,however,Executive Director Van Eyk's notes - receivedinevidencewithoutobjectionandwithoutrecordcontradiction-summarized the discussion as follows:ARTICLE IV.Entitled"ResponsibilityBond".Weasked the Union if we might tear out these pages sincewe will not discuss this subject.They said they wantedit left in but they would not force discussion.We askedagain to have it removed and to adjust succeedingARTICLE numbers accordingly. The Union refused toallow this.However,when the parties met November 20, Van Eyk'snotes show that some presumptive consensus regardingarticle IV's deletion had been reached;I so find.Withmatters in this posture, the subject does notappear to have been broached for several sessions. OnDecember 18th, however,Local 220's spokesman declaredthat Respondent Union wanted a bond provision or somealternative;itwas conceded that this proposal reopened asubject with respect to which tentative agreement had beenreached.Substantially,RespondentUnion'snegotiatorsthen proposed-with a back reference regarding theirpreviousOctober 23rd submission-thatArticle IV"ResponsibilityBond"and article VII (B) "GrievanceProcedure"couldbedeletedcompletely,shouldComplainant Association be willing to accept a substitute.RespondentUnion'sproposed substitute provision-essentially-would permit Local 220 to strike or shutdown a contractually bound employer,should any disputeor grievance develop which could not be resolved within24 hours.Failing RCA's concurrence with respect to thisproposal,Respondent Union was proffering article IV andarticleVII(A) and(B) set forth within their October 23proposal,savemerely for those paragraphswithinarticleVII(A) specifically-which referred to bonds.(Within the present record,some testimonial confusion isrevealedregarding the precise thrust of RespondentUnion'sDecember 18th proposal.On October 23,RespondentUnion had proposed(articleVII (A))contractual provisions regarding its right to take economicaction,should any roofing contractor -inter alia --failto post or maintain required bonds,or to pay liquidateddamages found due thereunder.Further,RespondentUnion'sOctober23proposalregardinggrievanceprocedure[articleVII(B)] had contained provisions thatthe Joint Labor Relations Board therein provided forshould have the power,inter alia,to require the paymentof liquidated damages from bonds posted by contractors,upon certain specified grounds. The record,considered intotality,warrants a determination-which I make -thatRespondentUnion'sDecember 18 alternativeproposals were finally presented as follows:[1]articlesIV,VII(A) and VII(B) set forth inRespondentUnion'sOctober 23 proposal,with onlythose bond references found in VII(A) particularlydeleted;or [2] article VII (A),with its bond referencesdeleted,plusRespondentUnion'snew"righttowithdraw employees" provision.)ComplainantAssociation'sspokesman caucused;VanEyk'stestimonywarrantsadeterminationthatRespondentUnion'snew"substitute"proposalwas 640DECISIONSOF NATIONALLABOR RELATIONS BOARDdeclared unacceptable.Previously,within this decision,relevant developmentsduring the parties'January 11, 1968, bargaining sessionhave been summarized.With respect to bond matters,however,the present record reveals a testimonial conflict.General Counsel's documentarypresentation- coupledwith Executive Director Van Eyk's testimony - wouldwarrant determinations: (a) That Respondent Union madeno further January I1 reference to its December 18"alternative"proposal;(b)thatRespondentUnion'snegotiators then demandedRCA'sconcurrence with theiroriginalOctober 23 proposals relative to articles VII (A)and (B), which hadincludedreferences to bond postingandpossibleassessmentsthereunder;and (c) thatRespondent Union's negotiators- during their January11th session- neither reiterated nor disclaimed theirpreviously renewedDecember 18 demands relative toarticle IV, set forth within their October 23 proposalAccording to Van Eyk, Respondent Union'ssilencein thislast regardleftRCA'snegotiators room for"inference"thatLocal 220's position compassed a renewed demandfor article IV,as well asarticles VII (A) and VII(B), setforth within their October 23 proposal.However, International Vice President Evans, whenproffered as Respondent Union's witness, testified that his"notes"regardingtheparties'January 11discussionreflect less sweeping demands. Purportedly, those notesshow:-. .. that the Article Seven, which was A and B, twoprovisions...be submitted with the understanding thatcertain provisions within these would be rewritten withreference to elimination of a sentence governing bond,in reference to the bond ....Withmatters in this posture,Van Eyk's directtestimony,buttressedwith his bargaining session notes,must- within my view - be credited. Evans, so therecord shows, professed no witness-chair recollection withrespect to this matter apart from his notes; those notes,however,werenotproduced.Further,VanEyk'stestimony and notes strike this trier of fact as moreconsistent with the probabilities. The record does show,clearly, that Respondent Union's December 18 proposalshad,indeed,compasseda reneweddemand- inter alia- for article IV, the "Responsibility Bond" so-called,should the Union's "alternative" proposal be rejected.This renewed demand for articleIVspecifically, so far asthe record shows,wasnever subsequently withdrawn,during any of the bargaining sessions with which we havethus far been concerned.With matters in this posture,proposalsbyRespondentUnion- such as thosementioned in Evans'testimony-compassing the deletionof bond references in articles VII (A) and VII (B) merelywould have lacked purpose or consistency.On January 11,Ifind- despite counsel's contrary suggestion- thatRespondent Union was renewingin CotoitsOctober 23bond demands.c.The Joint LaborRelations BoardThe negotiations betweenRespondentUnion andComplainantAssociation,with respect to contractualgrievance procedures,substantially parallel those detailedpreviously within this decision,dealing with RespondentUnion's bond proposal. Full recapitulation, therefore, maynot be required.The terminatedmasterlabor contract, previously noted,(articleVII, "Grievance Procedure"),had established twoJointLaborRelationsBoards serving the contractsignatoriesas their final grievance adjustment bodies,short of arbitration. The Los Angeles County board hadconsisted of twelve members- six union representativesand six contractor representatives. (The contract, withrespect to which both RCA and RCAOC were signatories,had laid down no specific requirement regarding theirproportionate representation within the contractor group.Nor were any such proportions specified regardingcontractor representation on the Orange County board,noted hereinafter.)The LosAngelesCounty board'sjurisdictionhad covered Los Angeles and VenturaCounties.The contracting parties' concurrently-formedOrangeCountyboardhad functioned,withintheparticular county designated, with eight members - fourunion representatives and four contractor spokesmen.Within the particular contractor group serving each board,one member was designated to serve from the contractingparties' parallel county board.These boards were given the power to determineclaimed contract violations, to impose penalties, to reviewand make recommendations"upon matters arising out ofthe interpretation, application and operation" of themaster labor contract's provisions, and to perform certainother functions.WhenRespondentUnion'snegotiationswithComplainant Association began, the Union spokesmenfirstproposeda single board.RCA's counterproposalreflected a conventional grievance procedure, without anyJoint LaborRelations Board provision.When the partiesnextmet, on July 17, Respondent Union's spokesmenreiterated their desire to retain the contractual board.During the parties' August 1stsession,nevertheless,ComplainantAssociation'snew grievance procedureproposal was thoroughly reviewed; numerous changes wereproposed,discussed,andpresumptivelysettledbyconsensus. Executive DirectorVan Eyk's notes regardingthissession-which stand in the record withoutcontradiction-read,in relevant part,as follows:No other changes were asked for by either side and thisGrievance Procedure is now agreed to by both partieswhen the above changes have been incorporated.On August 11, consensus was reached regarding a furthermodificationofmanagement's "Grievance Procedure"proposal, with particular reference to possible arbitrationsthereunder. Then, with matters in this posture, the MasterLabor Agreement's termination date was reached.The parties convened their first session thereafter-with various Roofers' Union local members on strike -and Complainant Association was told that management'sprestrike"package"proposalhadbeenrejected;RespondentUnion'srepresentativesmade specificreference to article VII, claiming that they could not seehaving two "different" grievance procedures. (Presumably,this comment was calculated to suggest the possibility thatsome grievance procedure "differing"from ComplainantAssociation'spending proposalmight be agreed uponwithin the two concurrent negotiations then in progress.This wasthe bargaining session- previously noted -duringwhichRespondentUnion'srepresentativesrepeatedlysuggestedandpressedfortruejointnegotiations.) Respondent Union was told, however, thatRCA had "no intention of sharing positions on boards"with any other contractor's group, which the proposalthen being bruited within the concurrent negotiationswould require. Despite this - when the parties convenedfortheirAugust 23session- Respondent Union,consistently with its most recently declared view, presenteda new grievance procedure proposal which provided for UNITED SLATE, TILE & COMPOSITION641two Joint LaborRelationsBoards- with respect towhichURCA,RCAOC and RCA would sharemembershipproportionately,within the contractuallydesignated employer complement.During the discussionwhich followed,RespondentUnion finallyagreed- so I find -that this particularlanguage should be stricken,thus creatinga! Joint LaborRelations Board with membershipshared "just between"the Unionand ComplainantAssociationherein.With thisbasicmodificationconceded,RespondentUnion'sproposal,was furtherdiscussed;substantial- though notcomplete - consensus was reached.With mattersin this presumptively settled posture - sofar as thegrievanceprocedureproblem was concerned -theRegionalOffice settlement, previouslynoted,wasreached.Consistentlytherewith,Local220'srepresentatives promised,inter alia,that:WE WILL NOT in anymanner restrainor coerceemployer-members ofROOFING CONTRACTORSASSOCIATION OF SOUTHERN CALIFORNIA,INC., in theselectionof that Associationas his or itsexclusive bargaining representativefor the purpose ofcollective bargaining.Nevertheless,when the partiesmetOctober23,RespondentUnionproposed the contract- previouslynoted- whichhad just been negotiatedby Locals 36, 72,and 220 with two differentcontractor groups.Therein wasa provision, (articleVII (B)"GrievanceProcedure"),which called for twoJointLaborRelations Boards withinLos Angeles-Ventura and Orange Counties, respectively,oncemore with cross membershipfor both union andcontractormembers.ComplainantAssociation'sspokesmen,so I find,noted"the inclusionof otherassociationsand unions to share"boardpositions;full-scale discussion with respect to RespondentUnion'sproposal was,however,postponed.Further, November 13,discussions were- so far as the recordshows- notconclusive.On November20, following a thorough discussion,ComplainantAssociation'snew grievance procedureproposal,withsubstantialmodifications-rather thanRespondentUnion'sproposal-was next declaredconsensually acceptable;Van Eyk's notes so show, and Iso find. Further, onDecember 4, agreement was reachedregarding one, additional,minor change.With mattersonce more movingtowarda presumptiveconsensus, when the parties convened their December 18bargaining session,RespondentUnion presented thesubstitute"grievance"proposalpreviouslynoted.Substantially,thisprovisionwouldhavepermittedRespondentUnion to strikeor shut down a contractorshoulda dispute arise which could not be resolved within24 hours.RespondentUnionproposedthat RCA accepteitheritsoriginal proposal- whichincluded grievanceproceduresculminatingin Joint LaborRelations Boards,followedbyarbitration- or the newlyproposedsubstitute,which would eliminate these procedures andgrievance bodies, but would permitworkstoppages shouldthe particular grievance matters not be settled within aday's time.As previously noted,RCA's spokesmenrejectedthis "alternative"proposal.OnJanuary11,then,RespondentUnion'srepresentatives retracted their concurrencewith respect toComplainantAssociation's"GrievanceProcedure"proposals,and demanded concurrencewith theirpreviousarticleVII (A) and VII (B) submittals,in their entirety;withdue regardfor the wholerecord I so find. (Within hisbrief,RespondentUnion's counsel cites International VicePresidentEvans'testimony as sufficient to warrant afinding that Respondent Union'sJanuary 11th proposalconceded revisions,regarding the contractualLaborRelations Board,calculated tomeetRCA'sobjections.However,Evans'testimony-based completely uponpurported notes, which he did not produce-cannotreasonably be so construed.He testified,merely, thatRespondent Union proffered its article VII (B) proposal,rewritten to reflect a consensus reached that the JointLaborRelationsBoard would be designated a joint"adjustment"board,instead.This testimony,withinmyview,cannot be considered a sufficient contradiction orrebuttal,with respecttoVan Eyk'spositive recollectionthatRespondentUnion'sproposal compassed LaborRelationsBoardswithmultiassociation representation,and cross-membership.)When the session terminated,Complainant Association's position-with respect to thisdemand,plus further demands, some of which have beenpreviously noted-was that they would be studied.Matters stood,thus,when Complainant Association'ssecond charge,herein,was filed.d.Further changes of positionDuring theirNovember 20 bargaining session, thepartiesreached consensuswithregard to a 4-yearcontract,which could be reopened on anniversary datesduring its term,but only bymutual consent,(articleX,"Duration-Termination-Renewal"),save so far as articleVII was concerned;with respect to the latter article therewas a separate provision which permitted reopening by"either party" following the contract's first anniversarydate.The subject was not discussed between November20 and January 11, 1968.During the latter session,however,Respondent Union'sspokesmen declared thatthey were dissatisfied,inter alia,with this provision; theyinsisted that their own, prior, version of article X wouldhave to be accepted. That version - set forth withinRespondentUnion'sOctober23contractproposalpreviouslynoted-would permiteitherRespondentUnion or signatory contractors to reopen their contract onany anniversary date during its 4-year term,for thepurpose of negotiating amendments or modifications,exceptwith respect to wage rates or fringe benefitcontributions.RespondentUnion'sOctober 23 proposal,further,contained a provision- with respect to which RCA'snegotiators presumably had concurred - that employeesrequired towork with"pitch,pitchbase or pitchimpregnated products or any material containing coal tarpitch"should receive premium pay. During the parties'December 4 bargaining session, the relevant contractualprovisions in this respect(articleXI)were consensuallymodified to provide,in substance, that premium"pitch"rates would be payableonlyto roofers working on jobsrequiring such materials at times when pitch was actuallybeing used thereon.However,when the negotiators nextmet - December 11 - one spokesman for RespondentUnion expressed"concern"regardingthischange,declaring that it could,conceivably,require a parallelmodification of recently negotiated (October 18) contractsbetween Locals 36, 72, and 220, and URCA and RCAOCcontractors,pursuant to the "most favored nations"clause(articleVIII,B) therein.The subject was notrevived,nevertheless,until the parties'January 11, 1968,session.During that session,interalia,RespondentUnion'snegotiators specifically retracted their December4 concurrence regarding a modification of premium 642DECISIONS OF NATIONAL LABOR RELATIONS BOARD"pitch" pay requirements; they declared their desire to"discuss" the matter further.e.The Trust AgreementsWhen the Local 220 - RCA negotiations, with whichthis case is concerned, began, the master labor contractthen current contained a provision, (Article XX), pursuanttowhich certain collateral trust agreements were madepart the contract by reference. (These trustinstrumentscreated trusts for several distinct purposes. Each trust wasestablished for the benefit of employees working withroofingcontractorsprivythereto,throughout ' thethree-county area with respect to which the Master LaborAgreement governed wages, hours and conditions of work.Representing management, spokesmen forboth RCA andRCAOCserved jointly on each trusts board of trustees.)Proposals for the creation and maintenance of comparablesuccessor trusts- which, for present purposes, need notbe described in detail- were proffered and discussed,thoroughly,duringthenegotiationsnowunderconsideration. No consensus was ever reached.When tentative proposals regarding the trusts were firstdiscussed- during the parties' July 10 session-ComplainantAssociation'snegotiatorssuggestedthepossibility thatspecific benefitsmight be guaranteed fortheir contract's duration; on July 17, Respondent Union'sspokesmen responded, designating certain benefits whichwere desired. Thereafter, on August 9, RCA's executivedirector"explained"certainaspectsofComplainantAssociation's proposal, relative to trustmatters.Thesediscussions were essentially preliminary.During the parties' last prestrike bargaining session,August 11th,ComplainantAssociation'sarticleXXproposalswere, however, further detailed. Local 220'sspokesmendeclaredthatthey"didnotlike"management's "Health and Welfare" proposal; they stoodfirm with respect to their original demandsWithmatters in this posture, the August 15 workstoppage,previouslynoted,commenced.When thenegotiatorsnextmet,August 18, various health andwelfare proposals, coupled with trust fund contributionproposals,were discussed on their merits. (The recordwarrants a determination- which I make - thatRespondent Union was, then, generally pressing forjointnegotiationsbetween all three Roofers Union locals andallthreecontractorgroups.Previously,within theirseparate negotiations with URCA and RCAOC noted,Locals 36, 72, and 220 had presented partial trustproposalswhich,inter alia,called for the creation ofseparate 12-man boards of trustees for each trust fund;these boards of trustees, which would be required toadminister trust funds throughout the three-county areawithinwhich URCA and RCAOC member contractorsfunctioned,andwere to be composed of six unionrepresentatives- two from each of the three locals -and six association members -two each from URCAand RCAOC, plus two from Complainant Associationherein. Substantially, therefore, Complainant Associationwas being requested to join with URCA and RCAOC increating and maintaining these three-county trusts. RCA'sspokesmen - confronted with this August 18th suggestion- replied that they had not yet been involved in jointnegotiations with the other contractor groups named, anddid not wish to get involved with them.) During thisdiscussion-so I find-management's co-chairman,Ray Haddock, declared,interalia,thatComplainantAssociation had "no intention of sharing" positions onvarious boards of trustees, or other boards, with any othercontractors' group.Meanwhile - as previously noted -various individual contractors were being requested to signRespondent Union's short-term "interim" contracts; thesedocuments expressly compassed contractor commitmentswith respect to various continued trust fund contributions,plus contributions toward a prospective pension fund, fordepositpendingawrittentrustinstrument'sconsummation.On October 23, when Respondent Union presented aproposal which matched its newly negotiated contract withURCA and RCAOC, previously noted, article XX thereofwas reviewed in some detail. Van Eyk's notes regardingthismatter - which I credit - read as follows:ARTICLE XX. Here,again,wenotemanydiscrepancies. First of all, they are making references tonon-existentTrust Funds. They make allowances forexpendituresof these contributions in unstipulatedamounts prior to the establishment of the Trust and onthe authority of so-called "Pro-tem" Trustees withoutany provision for Trustees to be appointed by anAssociation.Again, this is integrated with other Unionsand other Associations, etc.Another point of questionis that they allow for a quorum of only four Trusteesout of twelve. [Emphasis supplied.]During the next foursessions,no significant progress wasmade. Complainant Association's spokesmen reiteratedtheir refusal to sit on any trustee boards in conjunctionwith representatives of different management groups. Thenegotiators,however,diddiscussvariousproblemsconnectedwith the technical termination of those trustswhichhadfunctionedpreviously,whiletherecently-terminatedMaster Labor Agreement had been inforce.When the parties' December 4 session convened, RCA'scommittee chairman restated Complainant Association'sbasic "trust"position.Van Eyk's notes with respect tothis session- which I credit - summarize that statementof position as follows:Chairman Dion explained that our primary goal is tosee the Health & Welfare Fund handled by an outsideprofessional administrative firm and to take sealed bidsfrom insurancecompanies,stipulating theAgent orBroker bringing in the most acceptable bid be namedBroker of Record . .Later- during thesame session- when ComplainantAssociation'spositionwasreiterated,Local220'sspokesmendeclaredtheirdesiretomeetwithrepresentativesof Locals 36 and 72, regarding this (trust)problem.Throughoutthesessionswhichfollowed,RespondentUnion'sspokesmen- so I find - madeclear theirneed in thisconnection, to "stick with" theirsisterlocals.ComplainantAssociationwasasked,specifically,whether it would be willing to meet with allother parties concerned. (Locals 36 and 72, plus URCAand RCAOC) relative to trust matters; RCA's spokesmen,however, demurred,declaringthat such a conferencewould serve no purpose.On January 4, 1968, trust fund matters were furtherdiscussed, Complaint Association's position- relative toso-called "outside"administrationand sealed bids - wasrestated.(Thereseemstohavebeenconsiderablediscussion,likewise,regardingvarioussuggestedprocedures for handling current trust fund contributions,pending anew contract'snegotiation.With respect tothese problems, likewise,no consensusappears to havebeen reached.)When the negotiators convened for their UNITED SLATE, TILE & COMPOSITIONJanuary 11, 1968, session, their continued discussions withregard to trust matters culminated- so I find - inRespondentUnion's refusal to considerRCA'strustproposalsfurther;Local220'sspokesmen demandedComplainant Association's concurrence withtheirOctober23 article XX formulation.With matters in this posture - so I have found -ComplainantAssociation'sspokesmendeclaredthatRespondent Union's new demands, with respect to trustfundsand various other matters, would be studied.Regarding trust fundmattersspecifically,however,determination seems clearly warranted that a real impassehad been reached. RCA's spokesmen were contending that- so far as they were concerned - onlytheirAssociation's representativesshould sit on management'sside,with respect to various Trust Fund boards oftrustees,RespondentUnion was refusing concurrence,persistently,with respect to RCA's position. Local 220'sspokesmen were contending, further, that bargaining withrespect to questions of trust fund administration shouldnotbe considered bargaining concernedwith"theselection of representatives for the purposes of collectivebargainingor the adjustment of grievances" withinSection 8(b)(I)(B)'s meaning; rather - so their argumentseeminglyran- bargaining with respect to thecomposition of trust fund boards and trust administrationshould be considered closely related to bargaining about"rateofpay,wages.orother conditions ofemployment" which are considered mandatory subjects fornegotiation.Hence, so Respondent Union's spokesmencontended, they should not be considered legally requiredto concede RCA's demand, with respect to board oftrustees'membership.C. Conclusions1.The bargaining unitRespondent Union's Representative Status ThereinWithin his complaint, General Counsel has defined thebargaining unit with which we are concerned as follows:"All roofers employed bymembersofRCA in thegeographicalareaofOrangeCounty,California"particularly.The record made warrants a determination,however,thatComplainantAssociationherein-throughout the negotiations with which this case isconcerned- claimed to represent first eleven, thentwelve,Orange County roofing contractors, with no morethan seven of thesemaintainingRCA membership. Withrespect to four of the five additional firms, the recordrevealsseparate signed"Non-Membership BargainingAgreements" whereby Complainant Association was given"exclusive.rights" to bargain on their behalf.(Regarding the fifth firm, Don's Roofing Company, therecord reveals RCA's July 26 notice to Respondent Unionclaimingrepresentativestatus.Thoughno"Non-MembershipBargainingAgreement" signed byDon's has been produced before me, RCA's timely claimto represent this firm has never, so far as the recordshows, been specifically challenged.) This case was, thus,litigated- despite General Counsel's limited Complaintlanguage- with a tacit consensus thatRCA'snegotiatorswere purporting to represent twelve roofing contractors -seven of them RCA members doing Orange Countybusiness, plus five nonmember Orange County firms.ConcerningComplainantAssociation'sclaim,Respondent Union currently proffers several rejoinders.643First:Respondent Union presents a suggestion, previouslynoted, that two non-member contractors - Atlas and S& S, specifically- were not doing business as roofingcontractorsduring"alltimes"material.Second:Respondent Union declares that three RCA members -Christian,Courtesy and Orange - likewisemaintainRCAOC membership. (Logically, the first of these factualaverments would seem to suggest a contention- neverreally set forth in detail- that nonactive contractorsshould not be considered compassed within a currentlyviablebargainingunit.RespondentUnion's seconddeclarationsuggestsalikecontention,thatRCAmember-contractors with concurrent RCAOC membershipshould not be considered compassed within the limitedmultipleemployer bargaining group which ComplainantAssociationhereinclaims to represent.)RespondentUnionwould,presumably,challengethisBoard's"jurisdiction" over Local 220's dealings with firms notparticipating in the roofing business during the periodhereinmaterial.Further,RespondentUnionwould,presumably, challenge any bargaining unit definitiondrafted to compass employees of contractors with respecttowhom RCA could not, currently, show "exclusive"representative status for collective-bargaining purposes.Third:Respondent Union contends that the total numberof roofers employed by those firms which may fairly beconsidered comprised within General Counsel's statedbargainingunit definition "constitute a minority" groupwhen compared with thetotalnumber of roofersemployed within Orange County. Counsel for RespondentUnionsuggeststhat "all roofers so employed" should beconsidered the sole and single appropriate unit forcollective bargaining.These contentions, however, must be rejected.First:Respondent Union's charge that neither Atlas nor S & SRoofing were doing business during the period with whichthis case is concerned, completely lacks record support.Second:With respect to Christian & Letner, Courtesy,andOrangeCountyRoofing,particularly,testimonyproffered inRespondentUnion's behalf, calculated tosupport their exclusion from RCA's Orange Countybargaininggroup, cannot be considered, within my view,reliable,substantialorprobative.(While a witness,Roofers Union Vice President Evans did proffer personaltestimony- purportedly based upon a compilationderived from Local 220 records which he had consulted -that the three firms designated, plus "separate" contractorEarle Davis, currently held RCAOC membership, or hadbeen represented by that trade group. He testified, further,that these three contractors were among those with whomRespondent Union presently has contracts - presumablyderived from the October 18th three-county contractualconsensuspreviously noted. However, Local 220's recordswerenotproduced;neitherwasEvans'purported"compilation" derived therefrom. The contracts whichthese three firms have supposedly signed were notproducedorprofferedfortherecord.With suchdocumentary corroboration lacking,Evans' summarytestimony, proffered in response to leading questions, failsto persuade.)Third:While denying the propriety ofGeneral Counsel's circumscribed bargaining unit definition- the respondent labor organization herein contends thatabroadergroup, namely "all roofers" with OrangeCounty work records, constitute the sole proper unit forcollectivebargainingpurposes. This contention, however,bothdisregardsand contradictsLocal 220's currentbargainingposture. The record shows that - during theperiodwithwhich this case is concerned- this 644DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondent Union concurrently participated in collectivebargaining, jointlywith two sister locals, for roofersemployed by various designated contractors,throughouttheLosAngeles- Ventura-OrangeCounty territory,specifically those contractors represented "individually"by URCA or RCAOC during their negotiations. And -consistently- when requested to bargain with RCA for adesignatedmultiemployerunitcompassingvariousdesignatedmember and nonmember contractors, doingbusiness within Orange County particularly, RespondentUnionprofferednodemurrer.Havingparticipatedvoluntarily in two parallel contract negotiations- so farasOrangeCounty is concerned- spokesmen forRespondent Union can hardly now contend, persuasively,that "all roofers employed in Orange County" constitute asingle appropriate collective bargaining unit for presentpurposes.Assuming,arguendo,thatRespondent Union shouldnot be considered precluded from such a contention, thesuggestion would still merit rejection for lack of recordsupport. General Counsel has proffered testimony - withRespondentUnion's presumptive concurrence- thatsevenOrangeCountyroofingcontractors,whomComplainant Association claims to represent, hold RCAmembership; and Respondent Union's contention thatthreeofthesefirmsholdconcurrentRCAOCmembership,which concurrentmembership should beconsideredcontrollingwithrespecttotheirunitplacement,has been rejected for lack of proof. Withrespect to RCA's five non-member contractors, GeneralCounsel's case for their inclusion within a bargaining unitwhich otherwise comprises seven RCA members, likewise,has not been persuasively controverted. The record revealsformal bargaining designations signed by four firms; theirviabilityhas not been, herein, successfully challenged.And, regarding the remaining "separate" contractor -Don's- RCA's conceded claim to representative statushas never been denied or controverted.Withmatters inthisposture,GeneralCounsel'slitigatedposition,regardingthebargainingunitformulationwhich should be considered proper herein,merits Board concurrence. Upon this record, therefore, Iconclude and find that, throughout the period with whichthiscase is concerned, all roofers employed by RCAmember contractors, and/or by nonmember contractorswho have given RCA exclusive rights to function as theirbargaining representative,within the Orange County,California, geographical area specifically, constitute a unitappropriate for collective-bargaining purposes, within themeaningof Section 9(b) of the statute.Respondent Union does not, really, challenge GeneralCounsel's contention regarding its representative statuswithin thebargainingunit thus defined.With specificreference toGeneralCounsel'sComplaintlanguage,Respondent Union, within its answer, declares:.that it is the designated exclusive collectivebargaining agent forall roofersemployed in OrangeCounty,and that a unit consisting of only those roofersemployed by the listed members of RCA is not anappropriate unit. [Emphasis supplied.]Since Local 220, thereby, claims a statutory right torecognitionas"thedesignatedexclusivecollectivebargaining"representative for thelargeremployee groupwhich it would have this Board find appropriate forcollectivebargaining purposes, that body surely cannotcontend, persuasively, that it claims no comparable rightto recognition with respect to themore limitedemployeegroup which I have found appropriate herein. Nor - sofar as I can tell - does Respondent Union really makesuch a contention. Factually, General Counsel's position- regardingLocal 220's representative status- has notbeen challenged.On this record, therefore, I find-consistentlywithGeneral Counsel's contention- that,throughout the period with which this case is concerned,Respondent Union has been designated by a majority ofroofing employees, within the unit found appropriateherein, as their representative for collective bargainingpurposes.By virtue of Section 9(a) of the statute,Respondent Union has been, at all material times - andisnow- entitled to recognition as the exclusiverepresentativeofallrooferswithinthepreviouslydescribed unit, for the purpose of collective bargainingwith respect to their rates of pay,wages,hours ofemployment, and other terms and conditions of work.2. The statutory violations chargedGeneralCounsel,herein,challengesRespondentUnion's course of conduct- since August 15, 1967,particularly- upon several grounds. These have beenpreviouslydetailed.Substantially,GeneralCounselsuggeststhat Respondent Union's total course of conduct,reasonably calculated to promote the realization of certainspecificbargaininggoals, constituted restraint or coercion- directed against both RCA and various representedroofing contractors- with regard to their selection ofrepresentatives for the purposes of collective bargaining,or the adjustment of grievances. Further, General Counselcontends that Respondent Union's course of conduct,considered in totality, reflects a statutory "refusal tobargain"collectivelywithComplainantAssociationherein, particularly since it persisted in demands, which itpressed to the point of impasse, that RCA's negotiatorsconcede a contractual consensus regarding certain mattersnotconsideredmandatorysubjectsforcollectivebargaining. Further, General Counsel charges RespondentUnion, generally,with surface, sham and bad-faithbargaining, since the record purportedly discloses:-.thatRespondent [Union] came to the bargainingtablewith the fixed purpose of not reaching anyagreement other than that which it had negotiatedjointly with Locals 36 and 72 and which was applicableto Los Angeles and Ventura [and Orange] CountiesMost logically, these contentions- together withRespondentUnion'sdefenses thereto- should beconsidered chronologically.Firstconsiderationwillbedirected,therefore,toRespondentUnion'sAugust-September course of conduct, directly followingtheMaster Labor Agreement's termination but precedingthatbody'sSeptember 28th settlement commitment.(Normally - for policy reasons - this Board refuses toreconsider,within. complaint cases, charges of statutoryviolationwhich have been seemingly settled, followingRegionalOffice investigation, without formal proceedings.This policy, however, has never been rigid. Should arespondent's postsettlement conduct reflect a resumptionor continuation of prior unfair labor practices, or newconduct statutorilyproscribed- thus revealing thesettlement'sfailure to achieve its purpose - this Boardwillvacatethe settlement, reopenallmatters closedpursuant thereto, review the designated respondent's totalcourse of conduct both presettlement and postsettlement,and require remedial action reasonably calculated toredress allstatutoryviolationsfound.SoutheasternStages,Inc.,174NLRB No. 85, fn. 1, and cases therein cited. UNITED SLATE, TILE & COMPOSITIONFor reasons which will become patent - subsequently -within this decision,Ihave concluded and found thatRespondent Union'spostsettlement conduct, in certaindesignatedrespects,floutedthatbody'ssettlementcommitment.Consistentlywith Board policy,therefore,thisdecision will reflect my review of both RespondentUnion'spresettlementandpostsettlementconduct.)Secondarily,Respondent Union'spostsettlement changesof position will be reviewed, with a view to determining,particularly,whether that body's January 11, 1968,bargaining posture merits statutory condemnation.a.Respondent Union's presettlement conductThe present record, within my view, fully warrants adetermination that Complainant Association herein-together with its seven Orange County member firms andfive"individual"roofingcontractorshavingOrangeCounty places of business-consenusally established amultipleemployer bargaining unit, with respect to whichRespondentUnion subsequently consented to bargain.Weyerhaeuser Company,etal.,166NLRB No. 7, andcasescited therein at fn.6;Hoisting and PortableEngineers Local Union No. 701,InternationalUnion ofOperatingEngineers,AFL-CIO (Cascade EmployersAssociation, Inc.), 141NLRB 469, 470-471. Within thedecision first cited,thisBoard had declared the testrequired when determinations must be made regarding theviabilityof claimed multipleemployer bargaining units;that formulation reads as follows: -It is whether the members of the group have indicatedfrom the outset an unequivocal intention to be bound incollective bargaining by group rather than individualaction,andwhether theunion representing theiremployees has been notified of the formation of thegroup and the delegation of bargaining authority to it,and has assented and entered upon negotiations with thegroup's representative.This test has been fully satisfied herein.Within anhistorical context of so-called multi-employer,multi-unioncollective bargaining,Roofers UnionLocals 36 and 72gavebothRCA and RCAOCtimelynoticethatprospective1967-71contracts would be negotiated upon aso-called"individual"contractor basis, rather than forsome consolidated multiple-employer group. However -sinceLocal 36 previously had, during the life of itssoon-to-be-terminated contract,ceded its former OrangeCounty territorial jurisdiction to Respondent Union herein- these notices, so far as RCA was concerned, defined abasis for renewed collective bargaining with respect torepresented roofing contractors doing business in LosAngeles and Ventura Counties merely. Local 220, whichconceivably could have given a comparable notice-calculated to define the collective bargaining format whichitproposed to follow regarding those firms doing businesswithinOrangeCountywhichRCArepresented-proffered none. Thus, RCA's March 22 letter - wherebyLocal220 was notified that Complainant Association was"readyand willing to commence to negotiations for ourmembers and any other employers who give us theircollective bargaining rights" for negotiating purposes-defined the basis upon which negotiations regardingOrange County roofers would be conducted.Substantially,Complainant Associationwas proposing negotiations for amultiple-employerbargaining group.And RespondentUnion'ssubsequentconcurrencewithComplainantAssociation'sproposal- lacking any qualification-confirmed this collective bargaining pattern.645This record,shortly,warrants a determination, which Imake,that- by June 19,when negotiations began - 1IOrangeCounty roofing contractors had "effectively"created a multiple-employer bargaining group,with whichRespondent Union was willing to bargain.RCA's sevenmember firms with Orange County places of business,plus four Orange County nonmember firms which had,before then,givenComplainantAssociation exclusiverights to bargain in their behalf,had revealed their"unequivocal intention"tobebound in collectivebargaining by group rather than individual action. Local220 had been notified with respect to the bargaininggroup'sformation,andRCA'sreceiptof delegatedbargaining authority.Following such notice,RespondentUnion declared its readiness to negotiate consistently withRCA'sproposal;negotiationswithComplainantAssociation'sspokesman were,thereupon,commenced.Weyerhaeuser Company,supra.Nothing more need besaid.Following theirmaster labor contract'sAugust 15termination,RespondentUnion's spokesmen- whilecontinuing to bargain withRCA'scommittee-sought,for the first time,to deny or retract theirpriorde factorecognition that a multipleemployer bargaining unit hadcome into being.That belated denial or retraction - sinceitwaspatentlyandcompletelyinconsistentwithRespondent Union'scontemporaneous course of dealingwithRCA'scommittee-cannot be held to havedestroyedtheirpreviously"accepted"bargainingrelationship.ComplainantAssociationconsistently,thereafter,refused to concur with Respondent Union'sview,and consistently maintained its previously declaredrepresentativeauthority and status.Thus,RespondentUnion'spurportedAugust 18 disclaimer,regarding itscommitment to multiple-employer bargaining,must beconsidered untimely and without operative consequence.Universal Insulationv.N.L.R.B.,361 F.2d 406(C.A. 6);N.L.R.B.v.Sheridan Creations,Inc.,357 F.2d 245 (C.A.2);Cf.N.L.R.B. v.Mor Paskesz,405 F.2d 1201 (C.A.2).Weyerhaeuser Company,supra;Ice Cream and FrozenCustard Employees,145NLRB 865;Retail Associates,Inc.,120 NLRB 388, 395.I so find.Thus- when Respondent Union'smembers,concurrently,ceasedwork for those Orange CountyRoofing contractorswhom RCA represented - thepersistent efforts of Local 220 spokesmen,directed towardthe procurement of separate"individual"contracts withsuch contractors,must be considered violative of law.Substantially,Respondent Union herein-within abargaining context marked by strike pressures- dealtdirectly with individual roofing contractors;required thosecontractors to repudiate or disavow their previouslydesignatedbargainingrepresentative,ComplainantAssociation herein;and, thereby,restrained and coercedthosecontractorswith respect to their selection ofrepresentativesforcollective-bargainingpurposes.Southern California Pipe Trades District Council No. 16of the United Association(Aero PlumbingCo.),167NLRB No. 143;OperativePlasterersandCementMasons'International Association, Local No. 2, (ArnoldM. Hansen),149 NLRB1264, 1267;General TeamstersLocal UnionNo. 324 (Cascade Employers Association,Inc.),127 NLRB 488,I so find.RespondentUnion'scourseofconduct in thisconnection,further,compassed a second unfair laborpractice.Thatbody'ssolicitationandsubsequent 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocurement of separate, short-term contracts from thoseroofing contractors with whom this case is concernednecessarilybypassedComplainantAssociation,andreflecteda refusal to bargain collectively with thatstatutory"employer"herein,despiteitspreviouslyconceded representative status.Previously, within this decision, determination has beenmade that Respondent Union's proffered short-term"interim" contracts- which various roofing contractorswere, under strike duress, required to sign - containedfurtherprovisions regardingwhichRespondentUnioncould not be considered privileged to force or requirecontractual commitments.First:They required signatoryroofing contractors to reaffirmtheir willingnessto followthe grievance procedure laid down within the recentlyterminatedmaster labor contract. Since the contractualJointLaborRelationsBoard providedforthereincompassed,withinitsmembership,managementrepresentativeschosenneitherbyComplainantAssociation,norbyroofingcontractorswhom itrepresented,RespondentUnion'sploynecessarilyrestrained and coerced these signatory contractors, withrespecttotheirchoiceofrepresentativesfortheadjustment of grievances.PaintersDistrictCouncilNo.36,AFL-CIO (Commerical Drywall Constructors,Inc.),155NLRB 1013, 1016-18;UnitedSlate,Tile&CompositionRoofersDamp&WaterproofWorkersAssociation,LocalNo.36(RoofingContractorsAssociation of Southern California,Inc.),172 NLRB No.249.Likewise,RespondentUnion'sfixed,immutabledemand-backed by strike pressure-that theterminated contract'sgrievance procedure be maintainedreflected a refusal to bargain collectively in good faith; Iso find.Second:When Respondent Union persisted inpressingforshort-termcontractswhichnecessarilyreaffirmedandcontinuedpriorperformancebondrequirements,that body's representatives left the sphere ofmandatorybargainingwithregardto"termsandconditionsofemployment."Theywere,essentially,conditioning their willingness to confirm a consensus, andresumework,upon the reciprocalwillingnessofcontractors to sign agreements dealing withmattersoutside the scope of mandatory bargaining.Local 164,Brotherhood of Painters,AFL-CIO (Cheatham PaintingCo.) v.NL.R.B.,293 F.2d 133 (C.A.D.C.);N.L.R.B. vWooster Divisionof BorgWarner Corp,356 U.S 342,349.Well-established decisional doctrine teaches that-when a consensus regarding wages, hours and other termsand conditions of work has been reached,neither theemployer concerned nor his workers' representative mayrefuse to sign a contract which embodies them, on theground that it does not include some provision about afurthermatter which cannot be considered a mandatorysubjectforcollectivebargaining;suchconduct,substantially, represents a refusal to bargain about thosesubjectswhich are within the scope of mandatorybargaining.(GeneralCounsel,herein,presses similarcontentions-bottomed upon Sections 8(b)(1)(B) and8(b)(3)particularly-with respect to RespondentUnion'sAugust 1967,bargaining posture or trust fundmatters. These contentions will be separately considered,subsequently,within this decision.)The present record,therefore,providesmore than sufficient justification,withinmy view,for a determination that RespondentUnion'spresettlement bargaining posture-particularlywithregardtobond requirements and grievancemachinery-violated the statutory provisions hereinpreviously mentioned.b.Respondent Union's Postsettlement conductWith respect to Respondent Union's postsettlementbargainingconduct- between October 23 and January11, 1968, particularly- the consolidated complaint hereincharges further refusals to bargain, coupled with furtherrestraintand coercion statutorily proscribed.GeneralCounsel'sbriefsummarizeshisposition,regardingRespondent Union's bargaining posture within this period,as follows:The latter [Case 21-CB-3070] is based on the theorythatinbargainingsubsequent to the SettlementAgreement,Respondent,while ostensibly bargainingwith an open mind as required by the Statute, in facthad a fixed predetermined position that it would acceptno agreement with substantive terms other than those inthe agreementwhich it reached October 18, 1967, injointbargainingwithRoofersLocals36 and 72involvingtwo other Roofing Contractorsassociations,that this agreement contained certain non-mandatoryconditions [particularly with reference to performancebonds, grievance procedure and trust fund management]andthatRespondentrefusedtoaccordRCArecognitionasrepresentativeoftheentiremulti-employer unit which RCA represented.These contentions, substantially, pose the most significantquestionswithwhich the present consolidated case isconcerned.With respect thereto,RespondentUnioncontendsthatthepresentrecordreflectsitsfullcompliance with settlement commitments; that the record,likewise, reflects its participation in collective-bargainingnegotiations with Complainant Association continuing todate; and that the record "fails to manifest" statutorilyproscribed restraint or coercion, directed against RCAmember firms, regarding their selection of that tradegroup as their bargaining representative.RespondentUnion'slast-notedcontention-particularlywith reference to negotiations during theOctober 23 - January 11 period - must be consideredmeritorious.Throughout this period, joint negotiatingsessionswere frequent; ten were convened, four withFederal conciliators present.No strike threats, so far asthe record shows were made; nor was any work stoppage,calculated to bring economic pressure upon OrangeCounty roofing contractors, directed or commenced.Thus, through January 11, certainly, Respondent Unioncannot be charged with restraint or coercion, within themeaning normally given these statutory terms.N.L.R.B.v.Drivers, Chauffeurs, and Helpers, Local Union No. 639(CurtisBros.,Inc.)362U.S. 274; Cf.MetropolitanDistrictCouncilofPhiladelphia(McCloskeyandCompany),137NLRB 1583, 1584. Within the first citeddecision, which- though it dealt with Section 8(b)(1)(A)particularly- considered and construed the statutorylanguage with which we are now concerned, the SupremeCourt held: -that Section 8(b)(1)(A) is a grant of power to theBoard limited to authority to proceed against uniontactics involving violence, intimidation, and reprisal orthreats thereof ...Upon this record, Respondent Union's course of conduct,throughout the specific period with which we are nowconcerned, hardlymerits such characterization.Local220's spokesmen may have been hard bargainers. Their UNITEDSLATE, TILE &COMPOSITIONchanges,of position while negotiations continued- withrespect to which more will be said herein - may haveimpressedRCA's negotiators as calculated harassment.Nothing in the present record, however, would warrant adetermination- within my view - that RespondentUnion'sbargaining-tableconduct,duringthesenegotiations,constituted"restraintorcoercion"statutorily proscribed.2.However, General Counsel's further argument - thatRespondentUnion'scourseof conduct neverthelessreflects a refusal to bargain collectively which Section8(b)(3)proscribes- raises more subtle questions.Contentions are made: (1) that Respondent Union hereinrefusedto recognize RCA's representative status, save forthose member contractors "who are not members of anyother association" concurrently; (2) that Local 220'sspokesmen"bargained to impasse"regardingtheirproposed performance bond requirement, despite theirknowledge that bond proposals could not legally beconsideredmandatory collective bargaining subjects; (3)thatRespondent Union likewise"bargained to impasse"regarding grievance procedure and trust fund managementproposalswhich would effectively compel ComplainantAssociation and its represented contractors to rely uponemployer representatives not chosen by them, with regardtomatters compassed within such proposals; and (4) thatLocal 220 really bargained with a fixed predeterminedposition that it would accept no contract with substantiveterms different from those which its representatives-togetherwithLocals 36 and 72 spokesmen - hadnegotiated, previously, with two other trade groups.Confronted with such contentions, this Board mustdetermine:First,whether Respondent Union's bargainingposture on January 11th specifically - when negotiationswere temporarily suspended - did compass demands orstatements of position which that body could legallypresent, but with respect to which it could not legallyforce or require concurrence.Second,whether RespondentUnion was,then, really conditioning its readiness to sign afinalcontractuponComplainantAssociation'sconcurrence with regard to such demands or statements ofposition.These determinations-since they will concernfactualmatters- must, necessarily, derive from a recordreview.General Counsel's contention- previously noted -thatRespondentUnion'snegotiatorswere,then,demanding a recognition clause whereby ComplainantAssociationwould be recognized as representing onlythosemember contractors who were not, concurrently,members of some other trade group, derives - so I find- from a record misconstruction.During the parties'October 30 bargaining session,RespondentUnion'sspokesmen did submit such a restricted"preamble"proposal.Before the session terminated, however, Local220's negotiators had effectively withdrawn their proposal;they had noted their concurrence with a proffered countersuggestion.The consensus thus "finally"reachedregardingthispreliminarylanguagewaslatersupplemented;Respondent Union consented to define -within a following numbered provision- the partiescontractually vested with"exclusive bargaining rights"thereunder. (RCA's suggested contractual modification inthis respect had firstbeenproffered, so I find, within thatbody's July 10th contract proposal. The present recordreflects no rationale for the proposal's October 30 revival.)647BetweenDecember 4 and January 11, Local 220'srepresentatives reconsidered and pressed for deletion ofthis supplementary "exclusive bargaining rights" language.Thus,when the session last-designated concluded,Respondent Union was - so far as the record shows -stillready to recognize Complainant Association herein,as:-.the sole and exclusive bargaining representative foritsmembers and such others of the roofing contractorsof.Orange County as [this Association is]authorized by this agreement and/or bylaw to representThe parties' sole remaining disagreement, then, relatedmerely to Respondent Union's refusal to consider RCA'sfurther"alternative"proposals:(1)thatpreviouslyproposed supplementary "exclusive bargaining rights"language be retained within article V, paragraph 1,specifically;or (2) that their agreed-upon recognitionprovision,currentlysetforthwithinapreliminary"BargainingRepresentative" paragraph, should instead bedesignated article I, within their contract's main body.This simple textual dispute, within my view, reflects nobasic refusal to concede RCA's representative status withrespecttothe"entiremultiemployerunit"whichComplainant Association represented.However,RespondentUnion's further January 11bargaining posture - with particular reference to mattersregardingwhichRCA could not be legally forced orrequired to bargain - merits further consideration.GeneralCounselcontendsthatLocal220'srepresentatives "bargained to impasse" with respect tosuchmatters; thus,RespondentUnion's rigidity andpersistence, so the argument runs, constituted a statutoryviolation.Cf.N.L.R.B.v.WoosterDivisionofBorg-Warner Corp.,356U.S. 342, 349;Local 164,Brotherhood of Painters, AFL-CIO (Cheatham PaintingCo.), supra.This contention - within my view - must beconsidered meritorious.When a consensus has been reached regarding wages,hours and other terms or conditions, neither the employernor the representative of his workers may refuse to enterinto contractual commitments embodying them, basingthat refusal on the ground that such commitments do notinclude some provision regarding matters which are notmandatory subjects for collective bargaining; suchconduct, so the decisions teach, constitutes a refusal tobargain about those subjects whicharewithin the scope ofmandatory negotiations.Within his brief, Respondent Union's counsel hassuccinctlycharacterizedGeneralCounsel's testimonialpresentation as calculated to demonstrate that Local 220was not bargaining in good faith; that tentativeagreements were, at later meetings retracted; and thatRespondent Union made new and further proposals withrespect to subjects which had, presumably, been covered.In reply, Respondent Union's counsel contends: (1) Thatboth parties' negotiators clearly conceived their consensualcommitments as tentative, with no contractual provisionsto be considered finally settled pending a consensus withrespect to some complete document, which RespondentUnion's membership could, thereafter, consider and ratify;(2)thatnegotiationsconducted pursuant to such aconsensual understanding have continued; (3) that, sincetheirJanuary 11th bargaining session, Local 220'sspokesmen have proffered "many concessions" withrespect to various disputed nonmandatory matters, thoughproblems related to trust fund management remain stillunresolved, and (4) that Respondent Union is presently 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDready, willing and able to continue negotiations. Shouldthe Board find merit in these contentions - certainly -no determination could be considered warranted thatRespondent Union was"refusing to bargain"regardingthese unsettled matters.When Section 8(d) was added to the statute, there wasgeneral agreement that this provision confirmed previousBoard and judicial determinations that the duty to bargain- for both union and employer respondents-comprehended a duty to negotiate in good faith.N.L.R.B.v.Reed and Prince Manufacturing Co.,205 F.2d 131, 134(C.A. 1). The section in question - pursuant to Boardand court constructions- imposes a mutual duty uponboth labor and management representatives to enter intonegotiations with an "open and fair mind and a sincerepurpose to find a basis of agreement."N.L.R.B. v.DarlingtonVeneer Co.,236 F.2d 85, 89 (C.A. 4). Itcondemns adoption by either party of "take it or leave it"attitudes. Such "good faith" postures are required, on thetheory that discussions carried on in such an atmosphere"may narrow the issues, making the real demands of theparties clearer to each other, and perhaps to themselves,and may encourage an attitude of settlement through giveand take."N.L.R.B.v.Insurance Agents InternationalUnion,361U.S. 477, 487-488.Firmness in negotiations- even when coupled with a readiness to use economicpressurescalculated tomake the other party morecomplaisant regarding contract terms- may still beconsistentwith the duty to bargain in good faith.N.L.R.B. v. TruittManufacturing Co.,351U.S. 149,154-155 (Justice Frankfurter, concurring). But whatevercourse negotiations may take, the designated duty must besatisfied, consistently with the legislative belief that suchan approach by both sides promotes the achievement ofindustrial peace.What reaction does the statute command, then whenthe record reveals a lengthy series of conferences, withoutthe achievement of complete contractual consenses? Whenrequiredtodeterminewhetherrespondentlabororganizations particularly, found in such a situation, have"refusedtobargain"collectivelythisBoardmust,substantially, decide- with due regard for all relevantcircumstances- whether they have really been engaged inmere surface or sham bargaining, calculated to force ordictate a contractual consensus consistent with some fixed,predetermined position.When "employers" have been charged with refusals tobargain in good faith, Board determinations regarding thepropriety of their conduct have generally been bottomedupon conclusions that the particular course of conductbeing reviewed provided a clear manifestation of theemployer's then state of mind, revealing, therefore, hislack of good faith.N.L.R.B. v. Crompton Highland Mills,337 U.S. 217;H. J. Heinz Co., v. N.L.R.B.,311U.S.514; seeN.L.R.B. v. Cascade Employers Association,296F.2d 42 (C.A. 9). And whenever particular employerconduct challenged as constituting a refusal to bargain -considered in isolation- will not justify such aconclusion regarding the respondent employer's lack ofgood faith, the Board must determine his state of mind byreviewing the totality of the circumstances. CompareN.L.R.B.v.WilliamsburgSteel Products Company,289F.2d 700 (C.A. 2), inthis connection.Similar considerations must, necessarily,govern Boardjudgments when some labor organization has been chargedwith refusal to bargain. Respondent Union's counsel, sofar as I could tell, makes no contrary contention.With these considerations in mind - having reviewedthe positions which Local 220 spokesmen took, duringnegotiations, particularly with regard to performance bondand grievance procedure questions- this trier of factfeels constrained to conclude that,during the October 23- January 11 period with which we are now concerned,Respondent Union's overall course of conduct did notsatisfystatutory"goodfaith"standards.Moreparticularly, I find merit in General Counsel's contention,previously noted:that inbargainingsubsequent to the SettlementAgreement,Respondent [Union],whileostensiblybargainingwith an open mind as required by theStatute, in fact had a fixed predetermined position thatitwould accept noagreementwith substantive termsother than those in the agreement which it reachedOctober 18, 1967, in joint bargaining with RoofersLocals36and 72 involving two other RoofingContractors associations ...Such a bargaining posture, maintained with respect toso-calledmandatory subjects- wages, hours, andconditions of work - may, conceivably, flout no statutorymandate: CompareGeneral Teamster,Warehouse andDairyEmployees,LocalUnion126(OshkoshReady-Mixed Co.),Case 30-CB-204, Trial Examiner'sDecision 44-69, wherein Trial Examiner Reel discussessome closely related questions; Cf.United Mine Workersv.Pennington,381 U.S. 657. When maintained, however,with respect to certain so-called "nonmandatory" subjects- responsibility bond requirements, plus proposals callingformultiple-association representation within a particularemployer group designated to hold Joint Labor RelationsBoardmembership -persistencecarried to the point ofobduracymay well merit Board proscription. Cf.Operative Plasterers' and Cement Masons' InternationalAssociation, Local No. 2, AFL-CIO (Arnold M. Hansen),supra.Was respondent labor organization herein"demanding and insisting" that RCA's contract shouldcontain these nonmandatory provisions, then, withouthaving given Complainant Association's negotiators a realopportunity to bargain, and without the statutorily-requisite intention to bargain in good faith? This question,within the present record's context, merits affirmativeresponse.Previously,withinthisdecision,we have notedRespondentUnion'sparticipationinconcurrentnegotiationswith URCA and RCAOC during the periodwithwhich this case is concerned, looking toward acontractualconsensuswithwhichvariousroofingcontractors- represented by these other trade groups- within a three-county territory would subsequently berequested to concur.With respect to these concurrentnegotiations,Respondent' Union's two sister locals-whichsharedLosAngelesandVenturaCountyjurisdiction- had, clearly, been prime movers;Respondent Union's participation had, realistically, beensubordinated. By October 18, 1967, contractual consensushad been reached; that consensus had compassed acommitment (art. VIII) previously noted, which read asfollows:B.No Contractors signatory hereto shall be required topay higher wages or be subject to less favorableworkingrulesthanthoseapplicabletootherContractorsemployingmembersoftheUnionperforming similar work in the same jurisdiction.With matters in this posture, there can be no doubt thatrespondent labor organization herein lost considerable UNITED SLATE, TILE & COMPOSITION649"freedom to maneuver"within the negotiations which arenow being reviewed,when dealing with ComplainantAssociationforvariousOrangeCountyroofingcontractors.(The recordreflects frequent contacts-between.October 23and January 11 specifically-between Local 220's spokesmen and representatives ofthat body'ssister locals.Those contacts were,clearly,calculated to provide Respondent Union's negotiators withguidance regarding this continued bargaining posture.)RespondentUnion'snegotiators,plainly, felt themselvesconstrained to withhold any concessions-during theparticular negotiations with which we are now concerned- which conceivably could"water down"thosewagerates or working rules which had been set for roofersthroughout the three-county territory,pursuant to theirOctober 18th contractual consensus.Within such a context of constraint,RespondentUnion's patent January I l determination to retract certainsubstantive consensual commitments previously made maybe understandable,certainly.Judgment could hardly beconsidered warranted,however,thatRespondent Union'sseveralreversalswere consistentwith"good faith"negotiation.With a background of some 22 bargainingsessions- within which these negotiators had reached anumber of consensual understandings-respondent'slabororganization'srestatedJanuary 11 bargainingposture was reasonably calculated to convey the messagethat contractual provisions significantly different fromthose which had been reached October 18 - within thatbody's concurrent negotiations-would not be tolerated.And disagreement between the parties was, thereby,necessarily rendered broader.Substantially,RespondentUnion revealed that it had relinquished its policy ofnegotiationwithreasonablefirmness- which hadbroughtthegoaloffinalcontractualconsensusconceivablywithin reach-fora policy of doggedintransigence"more likely to discombobulate than tocompose"differences.SeeJusticeFrankfurter,TextileWorkersUnion v. LincolnMills,353U.S. 448, 464,dissenting in another context;GreatWestern BroadcastingCorporation,139NLRB93,130-135.Such conductpersuasively suggests the absence of that "state of mind"which the statute requires.Thus,RCA's negotiators could,within my view,reasonably conclude, as they clearly did,that- regarding those nonmandatory subjects ofbargainingwithwhichwe are now concerned -statutorily proscribed"impasse"had been reached.c.Trust questionsWhen negotiations were temporarily suspended-followingthe parties' January11 session- no consensuswhatever,regardingComplainantAssociation'sparticipationinvarious fringe benefit trusts,had beenreached.The record with respect thereto reflects protracteddiscussions-dating backto thetime when negotiationsbegan-- whichhad compasseda number ofquestionsrelated to trust fundmanagementparticularly.Inter alia,thesediscussions- with particular reference to theirJanuary11th status- had revealed basic disagreementsconcerningtheprojectedcompositionofso-calledemployer-trustee groups whichwould becharged withprospectivemanagement responsibilityfor various trustfunds.Regarding these disagreements,General Counsel'sposition-stated within his brief - stands as follows:In thisposture, theonly issue iswhether Respondent[Union] candemand to pointof impasse that RCA berepresented by only twoof the sixemployer-trusteesand thus restrain and coerce an employer in theselection of his representatives for collective bargainingand the adjustment of grievances in violation of Section8(b)(1)(B).RCA does not want to delegate torepresentatives not of its choosing the decision of howthe trust funds paid by it shall be administered.Thetrustfunds in question are the fruitsof collectivebargaining.Their administration is only an extension of,and hencea part of,the same collective bargainingwhich brought the funds into existence in the first place.Hence,insistence by Respondent[Union]to point ofimpasse that it control the designation of four of the sixemployer-trustees is violative of Section 8(b)(1)(B) and8(b)(3) of the Act. [Emphasis supplied.]Previously,within this decision,determination has beenmade that Respondent Union's January 11th bargainingposture compassed a persistent demand that ComplainantAssociation herein "accept"that body'sOctober 23 articleXX proposal,regarding certain trust agreements andrelatedprovisions.And this trier of fact'sreview ofRespondent Union'sOctober 23proposal does reveal-consistentlywithGeneral Counsel'scontention- thatRCA's negotiators thereby were,inter alia,being pressedto "designate and appoint"certain employer-designatedrepresentatives,mentioned in various collateral trustagreements,for service as trustees,qualified to function inbehalf of contractor contributors pursuant to such trustdocument provisions.(ContrarytoGeneralCounsel'scontention previously noted, however,Respondent Unionwas not demanding that"it"control the designation offouroutofsixemployer-trustees;ComplainantAssociation was being pressed to concede the right of twodifferent trade groups[URCA and RCAOCIto designatefour out of six employer-trustees, qualified to represent allcontractorcontributors.)Shouldbargainingtablepressures-directed to such contract goals - be foundviolative of law? Or should they be considered part ofsome genuine impasse,with respect to which the partiesremain free to negotiatefurther?First:Does Respondent Union'smere persistence innegotiations,with respect to this demand,when pressed tothe pointof concededimpasse,constitute "restraint andcoercion"directed to Complainant Association, regardingthe selection of its representatives for the purposes ofcollectivebargaining or the adjustment of grievances?DespiteGeneralCounsel'scategoricalstatementofposition,previouslynoted,thisquestioncannotbeconsidered settled.Clearly,persistent demands regarding abusiness firm's"selection of representatives"purportedlyfor collective bargaining purposes-within a context ofthreatsand various economic pressures-constituterestraint and coercion statutorily proscribed.OperativePlasterers'andCementMasons'InternationalAssociation,LocalNo. 2, AFL-CIO (ArnoldM. Hansen),supra.This record,however,revealsno postsettlementthreats between October 23 and January 11 particularly,nor does it reveal economic pressures brought to bearupon roofing contractors,during the period with which weare now concerned.True,such pressures had previouslybeen brought to bear upon various contractors whomRCA represented.However,Local 220's spokesmen -pursuant to their settlement agreement - had foreswornsuchconduct;whatever else the record may showregarding their behavior between October 23 and January11, no disposition to resume"violence, intimidation, andreprisalor threats thereof" has been revealed. Cf.Metropolitan District Council of Philadelphia(McCloskey 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDandCompany),supra.GeneralCounsel'sSection8(b)(I)(B) contention regarding this facet of his case -withinmy view - must be rejected.(My conclusion,stated,relatesmerely to Respondent Union'sOctober23-January 11 course of conduct.Previously,within thisdecision,discussion was reserved with respect to GeneralCounsel'scontentionthatRespondentUnion'spresettlement conduct-particularly so far as trustquestionswere concerned-presentlymerits formalBoard proscription.Now then,upon this record,there canbe no doubt that Respondent Union'sresort to strikepressuresdirectlyfollowingtheMasterLaborAgreement'stermination-calculatedtoforce theconcurrenceof RCA -represented contractors regardinga short-term continuation of the various trusts thereinprovided-constituted a restraining and coercive tactic.Further,for reasons which I propose to discuss within thisportionofmy decision,Iwould find,likewise, thatRespondentUnion'sshort-term bargaining goals, withparticular reference to trust fund questions, were notwithin the compass of those goals for which a resort tostrike tactics could be considered privileged.)Second:DoesRespondentUnion'sconcededlyintransigentposition regarding thematter now underconsideration,nevertheless,constituteapostsettlementrefusal to bargain?General Counsel contends that it does,primarilybecauseRespondentUnion'sarticleXXproposal compassed a demand-with reference to thecomposition of employer-trustees-which Local 220'sspokesmen could not,legally,press to impasseThepresent state of the law,however,hardlywarrants aconclusion consistent with General Counsel's contention.True,this Board has recently held that contract proposalscalculated to require employer consent with respect tocertain trust agreements-whereby signatory firms wouldbe bound to"accept"representation on boards of trusteesby employer representatives not of their own choosing -contain a so-called nonmandatory provision,United Slate,Tile&CompositionRoofers,Damp & WaterproofWorkers Association,Local No.36 (RoofingContractorsAssociation of Southern California, Inc.),172 NLRB No.249.And - consistently with the rationale set forth,previously,within this decision-bargaining carried toimpasse,regarding such a claimed"nonmandatory"provision,conceivably could be considered a refusal tobargain statutorily proscribed.No decisional precedentcitedformy consideration,however,has so held,specifically.The case just cited-which concerned a Los AngelesCounty roofing contractor with RCA representation-didholdSection8(b)(3)violatedwhenLocal36,Respondent Union's sister local, broughtstrike pressuresto bear upon the contractor concerned,for the purpose offorcing him to sign a contract which contained such aclaimed"non mandatory"provision.With all respect,however,InotethatthisBoard,therein,merely"adopted"withoutdiscussioncertainfindings,conclusions,and recommendationswhich the TrialExaminer had proffered.The Trial Examiner's relevantconclusion regarding the respondent labor organization'srefusal to bargain likewise,had been proffered - so I find- without any textual rationale;he had,merely,cited asingle case for some purported precedent value. Dueconsideration has persuaded me, however that the TrialExaminer'scited case,whatever its persuasive relevancewith respect to matters before him, cannot reasonably beconsidereddeterminativeherein.The question now posed- within my view-remains open.Some factual andlegalconsiderations,relevant to its resolution,meritdiscussion.RCA's recently terminated Master Labor Agreement,previouslynoted,had incorporated by reference fivecollateral trust agreements; the last of these, designatedthe "Roofing Industry Trust" specifically, had created afund for industry promotion purposes. This Board hasconsistently found contract proposals with respect to suchpromotion funds "nonmandatory" subjects for collectivenegotiation.Painters District Council No 36, AFL-CIO(CommercialDrywallConstructors,Inc.),supra;Metropolitan District Council of Philadelphia and Vicinityof the United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (McCloskey and Company), supra.These determinations, however, have not been bottomedupon factual findings regarding the composition of theirtrusteeboards; they have seemingly been bottomed,rather, upon the Board's conclusion that such funds lackany direct relationship to "wages, hours, and other termsand conditionsof employment" with respect to whichcollectivebargainingmaybecompelled.(Thisconsideration has persuaded me that - with respect totrustmattersparticularly- the General Counsel'sSection 8(b)(1)(B) challenge, directed to respondent labororganization'spresettlementconduct, should be foundmeritorious. Clearly, when Respondent Union resorted tostrikepressures- calculated to force RCA -represented contractors to sign short-term contracts whichwould temporarily continue various preexistent trusts,including the Roofing Industry Trust for trade promotionpurposes,previously noted- that body was pursuing astatutorilyproscribedcourseofconduct to coerceemployerconcurrenceregardinga"nonmandatory"substantivematter) True, both cases cited did concernpreexistent funds currently being managed by boards oftrusteeswhichconsistedpartiallyofemployerrepresentatives previously designated by some employer ortrade association signatory or signatories, other than theparticular "employer" whose contractual concurrence wasbeing sought. Neither case, however, reveals any Boarddetermination- bottomed upon such a considerationspecifically- that contractual proposals with respect tosuch funds could not, legitimately, be pressed. Forexample, within the case last cited, the Board decisiondeclares:-The Trial Examiner found, and we agree, that,becausethe]IndustryAdvancementProgram]includedprovisions relating to matters which are not mandatorysubjects of bargaining,Respondent's insistence uponinclusionof the IAP in its contract with McCloskeyconstituted a refusal to bargain within the meaning ofSection 8(b)(3) of the Act. . . . Furthermore, we agreewith the Trial Examiner that McCloskey's acceptanceof the IAP, in effect, would have amounted to adesignationof the [General Building ContractorsAssociation,Inq.]asitscollective-bargainingrepresentativewith respect to the subjects includedthereinWhileRespondent could propose such adesignation, it could not insist upon it. Accordingly, wefind, for this reason also, that Respondent's insistenceupon inclusion of the IAP as a condition of signing acontractwithMcCloskey, constituted a refusal tobargainwithinthemeaningofSection8(b)(3).[Emphasis supplied.]This Board has, thus, never held definitively, so far as Ican tell, that- with respect to contract proposals dealingwith genuine fringe benefit trust funds solely- labornegotiationsmay not legally "demand" that business UNITED SLATE, TILE & COMPOSITION651firms accept representation on boards of trustees through"employer-trustees" not chosen exclusively by them.RespondentUnion's January11bargainingposture,however, presents precisely such a question. Local 220'sOctober 23 contract proposal had called for theestablishment of five trust funds; no "Roofing Industry(Promotion) Trust" had, however, been suggested. Thisrecord,further,willsupportadetermination thatRespondentUnion'sarticleXX proposal- which,substantially,wouldhaverequiredComplainantAssociation's participation in trusts covering all rooferswithin a three-county territory, managed by boards withthree locals and three employer groups represented-restedprimarilyuponpracticalconsiderations.Noconclusion would be warranted that Respondent Union'sproposalhad been proffered deliberately to depriveRCA-represented contractors of complete freedom ofchoicewithregardtotheirdesignationof trusteerepresentatives.Within his brief, Respondent Union's counsel notes,cogently, that- with respect to negotiated fringe benefittrust funds covering an entire industry or craft, within agiven geographical area, particularly in construction trades- management responsibilities have, quite commonly,been delegated to joint labor-management trustee boardswith respect to which particular signatory contractors maynot have hadsomeinitialorexclusivefreedom ofdesignation. Conventionally, such trusts have been created- with wide worker coverage - largely to procurewhatever practical advantages or benefits the parties mayderive from:1.Their centralized administration of large funds,amassed through pooled contributions,made bynominally "separate" employer contributors;2.Their negotiation and procurement of group "healthandwelfare"coverage for larger worker groups,calculated to provide maximum insurance benefits atminimum cost;3.Theirmaintenanceof fringe benefit programsuniformly applicable throughout a given trade, industry,or territorial labor market.RCA's trust proposals - with particular reference to thefund which would be charged with procuring health andwelfare benefits for covered workers- were, withinLocal 220's view, calculated to frustrate the creation ofconsolidated, viable trust fund programs directed towardsuch "economic"goals.Within his brief, Respondent Union's counsel hascharacterizedComplainant Association's trust proposalsasimpractical.Boardsoftrusteeswithemployerrepresentatives designated by RCA solely, charged withmanagerialresponsibility for trust funds which wouldmerely cover roofers hiredby RCA-representedOrangeCountycontractors-so the argument runs - could notprocure health and welfare benefit coverage matching thecoverage which a larger, three local-two association, trustfund with three-county coverage could provide. Further,Respondent Union's counsel suggests that:-. . . when employees from Local 220 work for othercontractors in [Orange] County as well as in LosAngeles County, and when employees from Locals 36and 72 work also for R.C.A. contractors in OrangeCountyaswellas inLosAngeles and VenturaCounties...their fringe benefit privileges,with respect to health andwelfare coverage particularly, would therefore necessarilyvary.Withtheseconsiderationsconcededlypresent,RespondentUnion'sOctober 23 proposal- lookingtoward the creation of several consolidated, threelocal-three association, trust funds- cannot be treatedmerely as one primarily calculated to deprive employersignatoriesof statutorily protected freedom of choice, withrespect to their representation on boards of trustees.Rather,Local 220's position regarding the proposedcompositionof such boards - within my view - shouldbe considered part and parcel of that body'soverallpositionrelative to substantive fringe benefit programs.(To put the matter otherwise: Local 220's negotiators -who were, presumably, seeking fringe benefit programswith, (a) centralized administration calculated to minimizecosts, (b) lower premium charges, and (c) benefits bothmade uniform and maximized- could, within my view,reasonablycontendthat consolidated funds, covering allrooferswithin a three-county territory, with all threeconcerned locals and three employer groups necessarilyrepresentedon their boards of trustees, would berequired.)So viewed, Respondent Union's January 11contractual trust fund "package" proposal really dealtwith"wages. . . and conditions of employment"substantively.Those provisions, necessarily compassedtherein, which- interalia- would have presumptivelyrequired RCA-represented Orange County contractors to"accept" representation on boards of trustees shared withrepresentativesdesignated by two other trade groups,should be considered subsidiary or collateral. (GeneralCounselcontendsthatRespondentUnion'sseveralproposed trust funds represented the fruits of collectivebargaining, and that their "administration" should beconsidered, therefore,merely an extension of whatevercollective bargaining had led to their creation. The recordsuggestsa counter-proposition, however, that union andemployer trustees- when functioning as such- do not"bargain" within the statutory sense. Conceivably, thisBoard could conclude that trustees,functioning within thedefined framework which their trust agreement provides,cannot properly be considered representatives of partieswith opposed demands or conflicting claims, requiringreconciliation.Then,proposalsregardingtherepresentation of signatory firms or trustee boards mightwell be considered completely without relevance to "theselection of [employer] representatives for the purposes ofcollectivebargaining."No such contention has beenlitigatedor briefed, however, beyond General Counsel's enpassantreference. I have not, therefore, found it necessaryto consider the proposition's validity.) Since RespondentUnion's trust fund "package" proposal - thus construed- contained no provisions regardingsubstantive matterswhich could not be considered mandatory subjectsforcollective bargaining- that body's renewed January 11thinsistence upon RCA's concurrence, with respect thereto,reflected no bad faith refusal to bargain; I so find.My conclusion in this connection, however, constitutesno determination that Respondent Union's bargainingdemands - with regard to trust fund matters - deserveRCA's concurrence; Complainant Association's position- particularly with respect to such matters as thedesirability of professional administration for the parties'health and welfare fund, and the desirability of sealed bidprocedures when purchasing insurance coverage - couldbe considered equally well taken. Such determinations,regarding the merits of the parties' substantive positions,clearly,must be considered beyond this trier of fact'sprovince. Essentially, then, this decision can do no morethan declare that- within my view - trust fund 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDnegotiationsnecessarilypresenta complex of closelymeshed,practical questions for resolution, with respect towhich the parties should be left free to bargain.d. San Marino RoofWith respectto RespondentUnion's subsequent courseof conduct,vis-a-vis SanMarino Roof, previously noted,littlemore need be said.Throughout the period withwhichthis case is concerned,San Marinomaintained LosAngeles Countyand OrangeCounty places ofbusiness.Withrespectto both -so far asthe record shows -ComplainantAssociationhadbeendesignatedSanMarino's collectivebargaining representative.DuringJanuary 1968, thatdesignation was, soIfind, still viable.(ThequestionofSanMarino'srepresentationforcollectivebargaining purposes- with particularreferenceto the firm's San Gabriel, Los Angeles County, place ofbusiness-has notreallybeen litigated.However, thepresent record-considered togetherwith thisBoard'srecent decision involving RespondentUnion's sister LocalNo. 36, previouslynoted-warrants a determination thatRCA has, throughout,representedthis firm "individually"while negotiatingwith Locals 36 and 72 for various LosAngelesandVenturaCountyroofingcontractors.Concurrently,Complainant Associationherein- so Ihavefound-has likewise represented SanMarino'sStanton branch, throughout thosenegotiations involvingLocal 220 with whichthis case is concerned. DuringJanuary1968, both negotiations were continuing,thoughRCA'sbargaining sessionswithRespondentUnion'snegotiators, forOrangeCounty contractors,had beentemporarily suspended.)When, therefore,RespondentUnion's business representative -- during his January 26or29 conversationwithSanMarino's president-requested the latter to sign a separate "individual"contract which conformed with the contractual consensusreached October 18, 1967, by Local 220,interalia,withURCA and RCAOC respectively, Respondent Union wasclearly dealing directly with San Marino, bypassing thefirm'sdesignatedrepresentative.And San Marino'ssubsequent compliance with Respondent Union's demand,shownbytherecord,necessarilyreflecteditsrelinquishment of statutorily guaranteed freedom to selectits representative for collective-bargaining purposes free ofcoercion. I so find.Further,RespondentUnion'spriorOctober18contractualconsensuswith two differenttrade groups -which San Marinowas belatedlybeing requested to sign- did compass: (1) those whosemandatoryresponsibilitybondrequirementswhich previouslywithin this decision,and (2)grievancemachineryprovisions,likewise discussedpreviously,pursuanttowhich San Marino would berequiredto acceptrepresentationpartiallyby designatedemployer spokesmennotofSanMarino'schoice,functioningasthatfirm'srepresentativesfortheadjustment of grievances.Previously,within this decision,such contractual provisionshavebeen found permissiblebut nonmandatory subjectsfor collectivenegotiation.Sincetherecord,herein,clearlywarrantsadetermination that SanMarino'sfinalconcurrence-withrespect to RespondentUnion's proffered contract -was coerced by Business RepresentativeNuttall's threat ofeconomicreprisal,shouldthefirm'scontractualcommitmentbe delayed,aconclusion seems clearlywarranted that San Marino was subjectedto statutorilyproscribed restraint or coercion,regarding its selection ofrepresentatives,both for thepurposesof collectivebargainingandgrievanceadjustment.(For reasonspreviously noted, I would find no statutorily proscribedrestraint or coercion with respect to Respondent Union'slate January course of conduct, so far as it concerned SanMarino'sconcurrence regarding contractual provisionsproposedon conventional fringe benefit trust fundmatters.)Further,when Respondent Union resorted tothreats of economic reprisal, calculated to force or requireSan Marino's concurrence with respect to these designated"nonmandatory"contract subjects,thatbodylikewisewas, realistically,guilty of refusing to bargain in goodfaith. I so find.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union, together with itsdesignated representative,set forth in section III, above- since they occurred in connection with the businessoperationsofvariousroofingcontractorswhomComplainant Association represented-have had a close,intimate,and substantial relation to trade, traffic, andcommerce among the several States.Absent correctionthey would tend to lead, and in this instance have led, tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYSince it has been found that Respondent Union,together with its representative,engaged,and continues toengage,incertainunfair labor practices,itwillberecommended that they cease and desist therefrom andtake certain affirmative action, including the posting ofappropriate notices,designed to effectuate the policies ofthe Act, asamended.Respondent Union suggests that its course of conductsince January 11, 1968 - specifically, its participation infurtherbargaining sessions-demonstrates its presentreadiness to confer in good faith,looking toward acontractualconsensus.Counsel for respondent labororganizationproposes that the Consolidated Complaint'sdismissal would,therefore,be warranted.Guardian GlassCo.,Inc.,172NLRB No. 49. Counsel's cited case,however,providesnopersuasivesupportforhissuggestion.Well-established decisional doctrine teachesthat when proper proceedings are brought-within theBoard's discretion-judicial enforcement,with respect toBoard orders,willbe granted even though particularrespondent parties may have previously complied with theorders.N.L.R.B. v.Mexia Textile Mills,339 U.S. 563.Certainly, this Board retains a comparable discretion,administratively,when confronted with some respondent'spleathatconductnominallysubjecttostatutoryproscription has ceased during a given case'spendency.And nothing within the present record,withinmy view,would warrant a definitive conclusion that RespondentUnion'smost recentlymodifiedbargainingposturerealisticallyreflectsaresumptionofgoodfaithnegotiations.The record does reveal certain modifiedproposals,presentedforComplainantAssociation'sconsideration.Their propriety,however, has not beenlitigated.And further-assuming,arguendo,that theirrecent presentation may well reflect a modified bargainingstancebyRespondentUnion herein which flouts nostatutorymandate -public policy would, within my view,stillrequire the formal proscription of prior conductherein found violative of law. UNITED SLATE, TILE & COMPOSITIONCONCLUSIONS OF LAWIn the light of these findings of fact, and upon theentirerecord in this case,Imake the followingconclusions of law:1.RoofingContractorsAssociationofSouthernCalifornia,Inc.,plusthoseOrangeCounty roofingcontractors-previously specified herein- who mayhave designated it their representative for collectivebargaining purposes,are employers within the meaning ofSection 2(2)of the Act, engaged in commerce andbusinessactivitieswhich affect commerce within themeaning of Section 2(6) and(7) of the Act, as amended.2.United Slate,Tile & Composition Roofers, Damp &WaterproofWorkers Association,LocalNo. 220, is alabor organization within the meaning of Section 2(5) ofthe Act,as amended, which admits employees of variousOrangeCounty roofing contractors tomembership.WilliamD.Nuttall,RespondentUnion'sfinancialsecretary and business representative,was, throughout theperiod with which this case is concerned,an agent of thedesignated labor organization,within the meaning ofSection 8(b) and Section 2(13) of the Act,as amended.3.All roofers employed by RCA member contractorsand/or by nonmember contractors who have given RCAexclusive rights to function as their collective-bargainingrepresentativewithin theOrangeCounty,Californiageographicalterritoryspecifically,constituteaunitappropriate for collective bargaining purposes,within themeaning'of Section 9(b) of the Act, as amended.4.Throughout the period with which this case isconcerned,Respondent Union has been designated by amajority of roofers,within the unit described previously,as their representative for the purposes of collectivebargaining,with respect to rates of pay, wages,hours ofemployment,andothertermsandconditionsofemployment.By virtue of Section 9(a) of the Act,Respondent Union therefore has been, and is now, entitledtorecognitionas the exclusive representative of allemployeeswithinthedescribedunit,forcollective-bargaining purposes.5.Since August 15, 1967, and throughout the periodwith which this case is concerned, RCA, various OrangeCounty member contractors,and nonmember contractorswho had, previously given the designated trade associationexclusiverightstofunctionastheirbargainingrepresentativewithin theOrangeCounty,California,geographicalterritoryspecifically,haverecognizedRespondentUnionastheexclusivebargainingrepresentative of employees within the unit previouslydescribed.6.BetweenAugust 15 and September 28, 1967,Respondent Union refused to bargain with various OrangeCounty roofing contractors,or with Roofing ContractorsAssociationofSouthernCalifornia,Inc.astheircollective-bargaining representative,with respect to theworker'sunit found appropriate herein,by: (1) Dealingdirectlywith various Orange County roofing contractors,requiring these contractors to repudiate or disavowComplainant Association'spreviously conceded status astheir designated collective-bargaining representative, andfurtherrequiring their concurrence,withrespecttoseparate short-term contracts,without giving them achance to bargain thereon;and (2)resorting to strikepressurescalculatedtoforceorrequire individualcontractors to sign short-term contracts containing (a)responsibility bond requirements,(b) grievance procedureprovisions which would compel signatory contractors to653rely partially on employer representatives not chosen bythem for grievance adjustment purposes,and (c)trust fundprovisionswherebyapreviouslynegotiatedtradepromotion fund would be continued.Respondent Uniondid, thereby,refuse to bargain,within the meaning ofSection 8(b)(3) of the Act,as amended.7.BetweenAugust 15 and September 28, 1967,Respondent Union restrained and coerced various OrangeCounty roofing contractors with respect to their selectionof representatives for the purposes of collective bargainingor the adjustment of grievances,by: (1) Dealing directlywith individual roofing contractors,and requiring suchcontractorstorepudiateordisavowComplainantAssociation'spreviouslyconcededstatusastheirdesignatedcollective-bargainingrepresentative;(2)demanding that such contractors sign separate short-termcontractswithgrievanceprocedureand trust fundprovisions which would compel signatory contractors torely partially on employer representatives not chosen bythem for the purposes of grievance adjustment orpromotional trust fund management.Thereby,Respondentcommitted unfair labor practices within the meaning ofSection 8(b)(1)(B) of the Act,as amended.8.Between October 23,1967, and January 11, 1968,and continuing to date,Respondent Union has refused tobargain with Roofing Contractors Association of SouthernCalifornia,Inc. as collective-bargaining representative foramultipleemployer group,compassing certain designatedOrange County roofing contractors,by: (1) Refusing tonegotiatemeaningfully,or bargain collectively in goodfaithwith regard to certain proposed"responsibilitybond"requirements;(2) demanding,to point of impasse,thatComplainant Association accept certain grievanceprocedure proposals which would compel RCA, togetherwith its represented contractors,to rely partially uponemployer representatives not chosen by them, with regardto grievance adjustment matters.Thereby,RespondentUnion engaged,and continues to engage,in unfair laborpractices,within the meaning of Section 8(b)(3) of theAct, as amended.9.By threats of economic reprisal-directed to SanMarinoRoof Company specifically-whichwerereasonably calculated to force or require that designatedcontractor to sign a separate"individual"contractwhereby: (1) The firm'spreviously designated collectivebargainingrepresentative,ComplainantAssociationherein, was bypassed; and (2)the firm's concurrence wasrequired with respect to certain"responsibility bond" and"grievance procedure"provisions,previously discussed,Respondent Union has restrained and coerced San Marinoregarding its selection of representatives for the purposesof both collective bargaining and grievance adjustment.Further,RespondentUnion has refused to bargaincollectively in good faith. Thereby, Respondent Union hasengaged and continues to engage,in unfair labor practiceswithin the meaning of Section 8(b)(1)(B) and Section8(b)(3) of the Act, as amended.10.The unfair labor practices herein found are unfairlabor practices which affect commerce within the meaningof Section 2(6) and(7) of the Act, as amended.RECOMMENDED ORDERUpon these findings of fact and conclusions of law andupon the entire record in the case, it is recommended thatthe Board,pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,order that RespondentUnion, United Slate,Tile & Composition Roofers, Damp 654DECISIONS OF NATIONAL LABOR RELATIONS BOARD& Waterproof Workers Association, Local 220, itsofficers,representatives,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain with Orange County roofingcontractors, or with Roofing Contractors Association ofSouthernCalifornia, Inc. as their collective-bargainingrepresentativewithinan appropriatemultipleemployerunit,by:(1)Dealingdirectlywithsuchroofingcontractors,requiring them to repudiate or disavowComplainantAssociation's status as their designatedcollective bargaining representative, or further requiringtheirconcurrencewith respect to separate contracts(whether of short or long duration), without giving theman opportunity to bargain thereon; (2) Resorting to strikepressures,threats of economic reprisal,or other coerciveconduct for the purpose of forcing or requiring individualcontractors to sign separate contracts with"responsibilitybond"requirements,grievance procedure provisions whichwould compel such signatory contractors to rely partiallyon employer representatives not chosen by them, withrespect to grievance adjustment matters, or trust fundprovisionswhereby trade promotion funds would becreated or maintained; or (3) Persistently demanding, tothe point of impasse, that Complainant Association sign acontract for a multiple-employer unit with "responsibilitybond" requirements, or grievance procedure provisionswhichwouldcompelComplainantAssociationorrepresented contractors to rely partially on employerrepresentativesnot chosen by them, with respect togrievance adjustment matters.(b)Restraining or coercing Orange County roofingcontractors,orRoofingContractorsofSouthernCalifornia, Inc. functioning as their collective-bargainingrepresentative, by resorting to strike pressures, threats ofeconomic reprisal, or other coercive conduct: (1) For thepurpose of forcing or requiring such roofing contractors todeal separately with respondent labor organization, torepudiate or disavow Complainant Association's status astheir designated collective bargaining representative, or tosign separate contracts (whether of short or long duration)without giving them an opportunity to bargain thereon; or(2)forthepurposeof forcing or requiring theircontractual concurrence regarding grievance procedureprovisions which would compel them to rely partially onemployer representatives not chosen by them, with respectto grievance adjustment matters.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Notify Complainant Association, in writing, that itwill not persist in demanding contractual "responsibilitybond" requirements, or other contractual provisionsdealingbargaining,withrespecttowhichComplainantAssociation may object, and that it will reimburse thoseroofingcontractorswhom ComplainantAssociationrepresents for any expenses which they may have incurredin connection therewith, from August 15, 1967, to date,plus6percentyearly interest thereon computed inconformity with current Board requirements;(b)Upon request, bargain collectively with RoofingContractors Association of Southern California, Inc., astheexclusiverepresentativeof roofers employed byOrange County roofing contractors whom the designatedtradeassociationrepresents,andembodyanyunderstanding reached in a signed agreement;(c) Post at conspicuous places,within its principal officeand usual membership meeting place,including all placeswhere notices to members are customarily posted, copiesof the notice attached marked "Appendix."' Copies of thenotice, to be furnished by the Regional Director forRegion 21 as the Board's agent, shall be postedimmediately upon their receipt, after being duly signed bysome official representative of Respondent Union. Onceposted, they shall remain posted for 60 consecutive daysthereafter in such conspicuous places. Reasonable stepsshall be taken by Respondent Union to insure that saidnotices are not altered, defaced, or covered by any othermaterial;(d)Furnish to the Regional Director for Region 21sufficient signed copies of the attached notice for postingby Orange County roofing contractors whom ComplainantAssociation represents, these contractors willing, withintheirprincipalofficesor plants, particularly in placeswhere notices to employees are customarily posted. Thesecopies of said notice, which the Regional Director forRegion 21 shall furnish, shall be returned forthwith to theRegionalDirector for such posting, after being dulysigned by Respondent Union's official representative;(e) File with the Regional Director of Region 21, as theBoard's agent, within 20 days of the date of this Decision,a written statement setting forth the manner and form inwhich it has complied with these recommendations.'APPENDIXNOTICE TO ALL OFFICERS, REPRESENTATIVES, AGENTSAND MEMBERS, AND TO ALL ROOFERS EMPLOYED BYORANGE COUNTY ROOFING CONTRACTORS AFFILIATEDWITH OR REPRESENTED BY ROOFING CONTRACTORSASSOCIATION OF SOUTHERN CALIFORNIA, INC.Pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, you are hereby notified that:After a hearing, during which all parties had a chanceto present evidence, it has been determined that this localviolated the National Labor Relations Act. In order tocorrect this situation, we have been required to post thisnotice, and to give the following reassurances.WE WILL NOT refuse to bargain with RoofingContractorsAssociation of Southern California, Inc.,as the designated collective bargaining representative ofvariousOrange County roofing contractors by: (1)Dealingdirectlywithsuchroofingcontractors,requiringthemtorepudiateordisavowtheAssociation'sstatusastheirdesignatedcollectivebargaining representative, or requiring them to signcontracts without giving their designated representativean opportunity to bargain thereon; (2) resorting tostrike pressures, threats of economic reprisal, or othercoercive conduct for the purpose of forcing or requiringthedesignatedassociationorseparate individualcontractors to sign contracts with "responsibility bond"requirements,grievanceprocedureprovisionswhich'In the event that this RecommendedOrderis adopted by the Board, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals,the words "a Decreeof the United States Court ofAppeals, Enforcing an Order"shallbe substitutedfor thewords "aDecision and Order."'In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notifythe Regional Director forRegion 21,inwriting, within 10 days from the date of this Order, whatsteps it has taken to comply herewith " UNITED SLATE, TILE & COMPOSITIONwould compel signatory contractors, or contractorsotherwisebound,torely,partially,on employerreprgsentatives not chosen by them,with respect togrievance adjustment matters, or trust fund provisionswhereby trade promotion funds would be created ormaintained.Wh WILLnotifyRoofing Contractors Association ofSouthern California,Inc., together with those OrangeCounty roofing contractors whom that Associationrepresents,inwriting, that we will not insist uponcontractualprovisionswith respect to responsibilitybonds, or other contractual provisions dealing withnonipandatory subjects for collective bargaining, withrespect to which the designated Association may object,and that we will reimburse Orange County roofingcontractors represented by the designated Associationfor any expenses which they may have incurred sinceAugust15, 1967,in connection with such provisions.WE WILL,upon request,bargain collectivelywithRoofingContractorsAssociationofSouthernCalifornia,Inc.,as the exclusive representative ofroofersemployedbyOrangeCountyroofingcontractors whom the designated Association representsfor the purposes of collective bargaining,and we will655embody any understanding reached in a signedagreement.DatedByUNITED SLATE, TILE &COMPOSITIONROOFERS, DAMP &WATERPROOFWORKERSASSOCIATION, LOCAL No.220(Labor Organization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.If members have any question concerning this notice orcompliancewith its provisions, they may communicatedirectlywith the Board's Regional Office, EasternColumbiaBuilding,849 South Broadway, Los Angeles,California 90014, Telephone 688-5229.